Exhibit 10.1

EXECUTION VERSION

 

 

LOGO [g197389ex10_1pg001.jpg]

CREDIT AGREEMENT

dated as of

June 17, 2011

among

ENDO PHARMACEUTICALS HOLDINGS INC.

The Lenders Party Hereto

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

and

CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC. and DNB NOR BANK ASA, NEW YORK

BRANCH

as Co-Documentation Agents

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions      1    SECTION 1.01.    Defined
Terms      1    SECTION 1.02.    Classification of Loans and Borrowings      39
   SECTION 1.03.    Terms Generally      39    SECTION 1.04.    Accounting
Terms; GAAP; Pro Forma Calculations      40    SECTION 1.05.    Status of
Obligations      41    ARTICLE II    The Credits      41    SECTION 2.01.   
Commitments      41    SECTION 2.02.    Loans and Borrowings      41    SECTION
2.03.    Requests for Borrowings      42    SECTION 2.04.    Determination of
Dollar Amounts      43    SECTION 2.05.    Swingline Loans      43    SECTION
2.06.    Letters of Credit      45    SECTION 2.07.    Funding of Borrowings   
  50    SECTION 2.08.    Interest Elections      51    SECTION 2.09.   
Termination and Reduction of Commitments      52    SECTION 2.10.    Repayment
of Loans; Evidence of Debt      52    SECTION 2.11.    Prepayment of Loans     
55    SECTION 2.12.    Fees      56    SECTION 2.13.    Interest      58   
SECTION 2.14.    Alternate Rate of Interest      58    SECTION 2.15.   
Increased Costs      59    SECTION 2.16.    Break Funding Payments      60   
SECTION 2.17.    Taxes      60    SECTION 2.18.    Payments Generally;
Allocations of Proceeds; Pro Rata Treatment; Sharing of Set-offs      62   
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders      64   
SECTION 2.20.    Incremental Credit Extensions      65    SECTION 2.21.   
Judgment Currency      68    SECTION 2.22.    Defaulting Lenders      68   
SECTION 2.23.    Extensions of Loans and Commitments      70    SECTION 2.24.   
Loan Repurchases      74    SECTION 2.25.    Refinancing Amendment      75   
SECTION 2.26.    Illegality      76    ARTICLE III    Representations and
Warranties      77    SECTION 3.01.    Organization; Powers; Subsidiaries     
77    SECTION 3.02.    Authorization; Enforceability      77    SECTION 3.03.   
Governmental Approvals; No Conflicts      78   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page   SECTION 3.04.    Financial Condition; No Material Adverse
Change      78    SECTION 3.05.    Properties      78    SECTION 3.06.   
Litigation, Environmental and Labor Matters      78    SECTION 3.07.   
Compliance with Laws and Agreements      79    SECTION 3.08.    Investment
Company Status      79    SECTION 3.09.    Taxes      79    SECTION 3.10.   
ERISA      79    SECTION 3.11.    Disclosure      79    SECTION 3.12.    Federal
Reserve Regulations      80    SECTION 3.13.    Liens      80    SECTION 3.14.
   No Default      80    SECTION 3.15.    No Burdensome Restrictions      80   
SECTION 3.16.    Security Interest in Collateral      80    SECTION 3.17.   
Solvency      80    ARTICLE IV    Conditions      81    SECTION 4.01.   
Effective Date      81    SECTION 4.02.    Each Credit Event      83    ARTICLE
V    Affirmative Covenants      84    SECTION 5.01.    Financial Statements and
Other Information      84    SECTION 5.02.    Notices of Material Events      86
   SECTION 5.03.    Existence; Conduct of Business      86    SECTION 5.04.   
Payment of Obligations      87    SECTION 5.05.    Maintenance of Properties;
Insurance      87    SECTION 5.06.    Books and Records; Inspection Rights     
87    SECTION 5.07.    Compliance with Laws and Material Contractual Obligations
     87    SECTION 5.08.    Use of Proceeds      88    SECTION 5.09.   
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances     
88    SECTION 5.10.    Designation of Subsidiaries      89    SECTION 5.11.   
Ratings      90    ARTICLE VI    Negative Covenants      90    SECTION 6.01.   
Indebtedness      90    SECTION 6.02.    Liens      93    SECTION 6.03.   
Fundamental Changes and Asset Sales      95    SECTION 6.04.    Investments,
Loans, Advances, Guarantees and Acquisitions      97    SECTION 6.05.    Swap
Agreements      99    SECTION 6.06.    Transactions with Affiliates      99   
SECTION 6.07.    Restricted Payments      100    SECTION 6.08.    Restrictive
Agreements      100   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page   SECTION 6.09.    Amendments to Subordinated Indebtedness
Documents      101    SECTION 6.10.    Sale and Leaseback Transactions      101
   SECTION 6.11.    Capital Expenditures      101    SECTION 6.12.    Financial
Covenants      102    ARTICLE VII    Events of Default      103    ARTICLE VIII
   The Administrative Agent      105    ARTICLE IX    Miscellaneous      108   
SECTION 9.01.    Notices      108    SECTION 9.02.    Waivers; Amendments     
109    SECTION 9.03.    Expenses; Indemnity; Damage Waiver      111    SECTION
9.04.    Successors and Assigns      113    SECTION 9.05.    Survival      115
   SECTION 9.06.    Counterparts; Integration; Effectiveness      116    SECTION
9.07.    Severability      116    SECTION 9.08.    Right of Setoff      116   
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process     
116    SECTION 9.10.    WAIVER OF JURY TRIAL      117    SECTION 9.11.   
Headings      117    SECTION 9.12.    Confidentiality      117    SECTION 9.13.
   Release of Liens and Guarantees      118    SECTION 9.14.    USA PATRIOT Act
     118    SECTION 9.15.    Appointment for Perfection      118    SECTION
9.16.    No Fiduciary Relationship      119   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page SCHEDULES:    Schedule 2.01 – Commitments    Schedule 2.02 – Mandatory
Cost    Schedule 2.06 – Existing Letters of Credit    Schedule 3.01 –
Subsidiaries    Schedule 3.06 – Material Litigation    Schedule 3.07 –
Compliance with Laws    Schedule 6.01 – Existing Indebtedness    Schedule 6.02 –
Existing Liens    Schedule 6.04 – Existing Investments    Schedule 6.08 –
Existing Restrictions    EXHIBITS:    Exhibit A – Form of Assignment and
Assumption   

Exhibit B – List of Closing Documents

Exhibit C – Auction Procedures

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of June 17, 2011 among ENDO
PHARMACEUTICALS HOLDINGS INC., the LENDERS from time to time party hereto,
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, BANK OF AMERICA,
N.A., as Syndication Agent and CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC. and
DNB NOR BANK ASA, NEW YORK BRANCH as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Consideration” shall mean the sum of the cash purchase price for
any Permitted Acquisition payable at or prior to the closing date of such
Permitted Acquisition (and which, for the avoidance of doubt, shall not include
any purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition.

“Additional Notes” is defined in Section 6.01(w).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
and (ii) in the case of Loans by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Revolving Credit Exposure of all
the Lenders at such time.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Japanese Yen,
(iv) Pounds Sterling and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Multicurrency Tranche Lenders.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“AMS” means American Medical Systems Holdings, Inc., a Delaware corporation.

“AMS Acquisition” means the acquisition by the Borrower, directly or indirectly,
of all the issued and outstanding Equity Interests of AMS.

“AMS Acquisition Agreement” means the Agreement and Plan of Merger dated as of
April 10, 2011 by and among the Borrower, NIKA Merger Sub, Inc. and AMS,
together with all exhibits, schedules and disclosure letters thereto.

“Applicable Lender” is defined in Section 2.06(d).

“Applicable Percentage” means, (a) with respect to any Multicurrency Tranche
Lender in respect of a Multicurrency Tranche Credit Event, its Multicurrency
Tranche Percentage, (b) with respect to any Dollar Tranche Lender in respect of
a Dollar Tranche Credit Event, its Dollar Tranche Percentage, (c) with respect
to any Term A Lender, a percentage equal to a fraction the numerator of which is
such Lender’s Term A Loan Commitment or, after funding the Term A Loans, the
outstanding principal amount of such Lender’s Term A Loans and the denominator
of which is the aggregate outstanding amount of the Term A Loans of all Term A
Lenders, and (d) with respect to any Term B Lender, a percentage equal to a
fraction the numerator of which is such Lender’s Term B Loan Commitment or,
after funding the Term B Loans, the outstanding principal amount of such
Lender’s Term B Loans and the denominator of which is the aggregate outstanding
amount of the Term B Loans of all Term B Lenders; provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Term A Loan Commitment or Term B Loan Commitment, or the outstanding balance of
such Lender’s Term A Loans or Term B Loans, as the case may be, shall be
disregarded in the calculation.

“Applicable Pledge Percentage” means 100% but only 65% in the case of a pledge
by the Borrower or any Material Domestic Subsidiary of its Equity Interests in
(a) a Foreign Subsidiary or (b) a Foreign Holdco.

“Applicable Rate” means, for any day, (a) with respect to any Eurocurrency
Revolving Loan, any Eurocurrency Term A Loan, any ABR Revolving Loan, any ABR
Term A Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread for Revolving Loans”, “Eurocurrency Spread for Term A
Loans”, “ABR Spread for Revolving Loans”, “ABR Spread for Term A Loans” or
“Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:

 

    

Leverage

Ratio:

  

Commitment

Fee Rate

  

Eurocurrency
Spread for
Revolving

Loans

  

ABR Spread

for

Revolving

Loans

  

Eurocurrency
Spread for

Term A

Loans

  

ABR Spread

for Term A

Loans

Category 1:

   £ 2.75x    0.375%    1.75%    0.75%    1.75%    0.75%

Category 2:

  

> 2.75x but £

3.25x

   0.50%    2.00%    1.00%    2.00%    1.00%

Category 3:

  

> 3.25x but £

3.75x

   0.50%    2.25%    1.25%    2.25%    1.25%

Category 4:

   > 3.75x    0.50%    2.50%    1.50%    2.50%    1.50%

 

2



--------------------------------------------------------------------------------

and (b) with respect to (i) any Eurocurrency Term B Loan, 3.00% per annum and
(ii) any ABR Term B Loan, 2.00% per annum.

For purposes of the foregoing clause (a),

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 4 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s second full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property in respect of which either the fair market value of such property or
the Disposition Consideration payable to the Borrower or any of its Restricted
Subsidiaries exceeds $100,000.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Auction Manager” has the meaning assigned to such term in Section 2.24.

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit C hereto.

 

3



--------------------------------------------------------------------------------

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitments of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date with respect to the Revolving
Commitments (or with respect to any Extended Revolving Commitments, the Maturity
Date with respect thereto) and the date of termination of all of the Revolving
Commitments.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Endo Pharmaceuticals Holdings Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Term Loans of the same
Class and Type made on the same date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

4



--------------------------------------------------------------------------------

“Bridge Facility” has the meaning set forth in the Commitment Letter dated as of
April 10, 2011 among the Borrower, Morgan Stanley Senior Funding, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A.

“Bridge Facility Commitment” means the aggregate amount of the commitments to
fund the Bridge Facility.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of the country of such Agreed Currency (and, if
the Borrowings or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Specified Obligations and collections thereunder established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in (h), (i) or (j) of Article VII in respect of the Borrower
or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined on
the basis of Exchange Rates on the CAM Exchange Date) of the Specified
Obligations owed to such Lender immediately prior to the CAM Exchange Date and
(b) the denominator of which shall be the Dollar Amount (as so determined) of
the Specified Obligations owed to all the Lenders.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with GAAP but excluding
(i) expenditures made in connection with any replacement, substitution or
restoration of property as a result of any involuntary loss of title, any
involuntary loss of, damage to or any destruction of, or any condemnation or
other taking (including by any Governmental Authority) of, any property of the
Borrower or any of its Restricted Subsidiaries, (ii) expenditures constituting
consideration for any Permitted Acquisitions, (iii) expenditures constituting
interest capitalized during such period, (iv) expenditures that are accounted
for as capital expenditures of such Person and that actually are paid for by a
third party and for which no Loan Party has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such third
party or any other person, (v) expenditures made in connection with the
Headquarters Transaction and (vi) the purchase price of equipment that is
purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited in the LC Collateral Account, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 105% of the LC Exposure as of such date plus any accrued
and unpaid interest thereon pursuant to such documentation and arrangements as
are reasonably satisfactory to the Administrative Agent. “Cash Collateralize”
shall have the correlative meaning.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the occurrence of
a change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing) other than Indebtedness permitted under Section 6.01(q).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted, issued
or implemented and (ii) all reports, notes, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Tranche
Revolving Loans, Dollar Tranche Revolving Loans, Term A Loans, Term B Loans,
Other Refinancing Term Loans or Swingline Loans and (b) any Commitment, refers
to whether such Commitment is a Multicurrency Tranche Commitment, a Dollar
Tranche Commitment, a Term A Loan Commitment, a Term B Loan Commitment or an
Other Refinancing Revolving Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

6



--------------------------------------------------------------------------------

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired and wherever located, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations; provided that Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, and shall also include, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements,
intercreditor agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Borrower or
any of its Restricted Subsidiaries and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Revolving Commitment, Dollar Tranche Commitment, Term A
Loan Commitment, Term B Loan Commitment, Extended Revolving Commitment, Extended
Term A Loan Commitment, Extended Term B Loan Commitment, Incremental Revolving
Commitment, Other Refinancing Revolving Commitment, Incremental Term A Loan
Commitment and Incremental Term B Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Computation Date” is defined in Section 2.04.

“Consolidated Cash Interest Expense” means, with reference to any period, the
Consolidated Interest Expense of the Borrower and its Restricted Subsidiaries
paid or payable in cash and calculated on a consolidated basis for such period
but shall exclude, to the extent otherwise included in the calculation of
Consolidated Interest Expense for the applicable period, without duplication,
(i) debt issuance costs, debt discount or premium and other financing fees and
expenses, (ii) any cash costs associated with breakage in respect of Swap
Agreements, (iii) annual agency or trustee fees, unused line fees and letter of
credit fees and expenses and (iv) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations under any agreement governing Indebtedness.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary, unusual or non-recurring non-cash expenses
or losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation, (vii) fees and expenses directly
incurred or paid in connection with (x) the Transactions, the acquisitions of
Qualitest and Penwest, the AMS Acquisition or any other Permitted Acquisition
and, to the extent permitted hereunder, Investments (other than Permitted
Acquisitions) and Dispositions, to the extent (A) not in excess of $75,000,000
for each such Permitted Acquisition, Investment or Disposition and (B) the
aggregate amount of all such fees and expenses does not exceed $200,000,000
during any fiscal year and (y) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of Equity Interests or refinancing
transactions and modifications of instruments of Indebtedness, (viii) any
non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinued operations (other than such charges, costs,
fees and expenses to the extent constituting losses arising from such
discontinued operations), (ix) all settlement payments paid to Governmental
Authorities in connection with any investigation (to the extent in effect on,
and disclosed

 

7



--------------------------------------------------------------------------------

in the Borrower’s public filings with the SEC, on the Effective Date) of the
United States Department of Health and Human Services, Office of Inspector
General (OIG) or the United States Department of Justice, (x) any unrealized
losses in respect of Swap Agreements, (xi) any other extraordinary, unusual or
non-recurring cash charges or expenses incurred outside of the ordinary course
of business to the extent not in excess of $50,000,000 during any fiscal year,
(xii) Milestone Payments and Upfront Payments, (xiii) the amount of cost savings
and synergies projected by the Borrower in good faith to be realized as a result
of the acquisitions of Qualitest and Penwest, the AMS Acquisition or any other
Permitted Acquisition, in each case within the four consecutive fiscal quarters
following the consummation of such acquisition, calculated as though such cost
savings and synergies had been realized on the first day of such period and net
of the amount of actual benefits received during such period from such
acquisition; provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent certifying that such cost savings and synergies are reasonably expected
and factually supportable in the good faith judgment of the Borrower, (B) no
cost savings or synergies shall be added pursuant to this clause (xiii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(C) the aggregate amount of cost savings and synergies added back pursuant to
this clause (xiii) shall not exceed 10.0% of Consolidated EBITDA for the four
quarter period ending on any date of determination (prior to giving effect to
the add back of such items pursuant to this clause (xiii)), it being understood
that the aggregate amount of cost savings and synergies to be added back
pursuant to this clause (xiii) from and after the Effective Date for the AMS
Acquisition and the acquisitions of Qualitest and Penwest shall not exceed
$22,000,000, $15,500,000 and $10,100,000, respectively, and (xiv) the aggregate
amount of all other non-cash charges, expenses or losses reducing Consolidated
Net Income during such period, minus, to the extent included in Consolidated Net
Income, (1) interest income, (2) income tax credits and refunds (to the extent
not netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v), (vi) or (xiv) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred,
(4) any non-recurring income or gains directly as a result of discontinued
operations, (5) any unrealized income or gains in respect of Swap Agreements and
(6) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, all calculated for the Borrower and its
Restricted Subsidiaries in accordance with GAAP on a consolidated basis. For the
avoidance of doubt, the foregoing additions to, and subtractions from,
Consolidated EBITDA shall not give effect to any items attributable to the
Unrestricted Subsidiaries. For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period the Borrower or any Restricted
Subsidiary shall have made any Material Disposition or converted any Restricted
Subsidiary into an Unrestricted Subsidiary, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition or to such conversion for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period, and (ii) if during such Reference Period the Borrower or
any Restricted Subsidiary shall have made a Material Acquisition or converted
any Unrestricted Subsidiary into a Restricted Subsidiary, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(b) as if such Material Acquisition or
such conversion occurred on the first day of such Reference Period.
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
June 30, 2010, September 30, 2010, December 31, 2010 and March 31, 2011 shall be
deemed to be $250,944,000, $243,744,000, $268,834,000 and $257,915,000,
respectively.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Borrower and its

 

8



--------------------------------------------------------------------------------

Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs and benefits under interest rate Swap Agreements to the extent
such net costs and benefits are allocable to such period in accordance with
GAAP). In the event that the Borrower or any Restricted Subsidiary shall have
completed a Material Acquisition (other than a Drug Acquisition) or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period plus the aggregate amount of cash dividends or other cash distributions
actually paid to the Borrower or any Restricted Subsidiary by the Unrestricted
Subsidiaries during such period; provided that there shall be excluded any
income (or loss) of any Person other than the Borrower or a Restricted
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Borrower or any wholly-owned Restricted
Subsidiary of the Borrower.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Borrower and its Restricted Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets, all computed on a consolidated basis in
accordance with GAAP.

“Consolidated Senior Debt” means, as of any date of determination, the aggregate
principal amount of Consolidated Total Indebtedness outstanding on such date but
excluding any Subordinated Indebtedness.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Senior Debt that is secured by a Lien on any assets of the Borrower
or any of its Restricted Subsidiaries.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries that is of a type that would be reflected on a
consolidated balance sheet of the Borrower prepared as of such time in
accordance with GAAP and (b) Indebtedness of the type referred to in clause
(a) hereof of another Person guaranteed by the Borrower or any of its Restricted
Subsidiaries; provided that Consolidated Total Indebtedness shall not include
Indebtedness in respect of any letter of credit or bank guaranty, except to the
extent of unreimbursed obligations in respect of any drawn letter of credit or
bank guaranty.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured

 

9



--------------------------------------------------------------------------------

Refinancing Debt or (d) Indebtedness incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Loans or
Commitments (including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Refinancing Revolving Commitments, the unused portion of such Other
Refinancing Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Commitments
or Other Refinancing Revolving Commitments, the amount thereof) except by an
amount equal to unpaid accrued interest and premium (including tender premium)
thereon plus reasonable upfront fees and OID on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus other reasonable and
customary fees and expenses in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension, (ii) such
Indebtedness has a later maturity than, and, except in the case of Other
Refinancing Revolving Commitments, a Weighted Average Life to Maturity equal to
or greater than, the Refinanced Debt, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Loans or Commitments being refinanced (except for covenants or other provisions
applicable only to periods after the latest Maturity Date at the time of
incurrence of such Indebtedness) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, providing a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, and evidence reasonably satisfactory to
the Administrative Agent that the board of directors of the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
and (iv) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith

 

10



--------------------------------------------------------------------------------

determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized signatory of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Disposition” means a sale, transfer, lease, disposition or Exclusive License.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the aggregate fair market value of any assets sold,
transferred, leased or otherwise disposed of and (b) for any Exclusive License,
the aggregate cash payment paid to the Borrower or any Restricted Subsidiary on
or prior to the consummation of the Exclusive License (and which, for the
avoidance of doubt, shall not include any royalty, earnout, contingent payment
or any other deferred payment that may be payable thereafter).

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date that occurs 91 days after the Maturity
Date (or if any Extended Term Loans or Extended Revolving Commitments are
outstanding, the last Maturity Date applicable thereto).

 

11



--------------------------------------------------------------------------------

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment, if any, of such Dollar Tranche Lender to make Dollar Tranche
Revolving Loans and to acquire participations in Dollar Tranche Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Dollar Tranche Lender’s Dollar Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Dollar
Tranche Lender shall have assumed its Dollar Tranche Commitment, as applicable.
The aggregate principal amount of the Dollar Tranche Commitments on the
Effective Date is $48,500,000.

“Dollar Tranche Credit Event” means a Dollar Tranche Revolving Borrowing, the
issuance of a Dollar Tranche Letter of Credit, an LC Disbursement with respect
to a Dollar Tranche Letter of Credit or any of the foregoing.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” the percentage equal to a fraction the numerator of
which is such Lender’s Dollar Tranche Commitment and the denominator of which is
the aggregate Dollar Tranche Commitments of all Dollar Tranche Lenders (if the
Dollar Tranche Commitments have terminated or expired, the Dollar Tranche
Percentages shall be determined based upon the Dollar Tranche Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Dollar Tranche Commitment shall be disregarded in the calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure and its Swingline Exposure at such time.

 

12



--------------------------------------------------------------------------------

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(a). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Representations” has the meaning assigned to such term in
Section 4.01(j).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment, including management or reclamation of natural
resources, and the management, Release or threatened Release of any Hazardous
Material or to occupational health and safety matters, as such occupational
health and safety matters relate to exposure or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Indebtedness for
borrowed money which is convertible into Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan
other than the PBGC premiums due but not delinquent under Section 4007 of ERISA;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

 

14



--------------------------------------------------------------------------------

“Excluded Assets” means (a) motor vehicles and other equipment subject to a
certificate of title statute, (b) leasehold interests in real property,
(c) assets subject to a Lien securing Capital Lease Obligations, Synthetic Lease
Obligations or purchase money debt obligations, in each case permitted
hereunder, if the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien on such assets (other than to the
extent that any such prohibition would be rendered ineffective pursuant to the
UCC of any relevant jurisdiction or any other applicable law); provided that
such asset (i) will be an Excluded Asset only to the extent and for so long as
the consequences specified above will result and (ii) will cease to be an
Excluded Asset and will become subject to the Lien granted under the Security
Agreement, immediately and automatically, at such time as such consequences will
no longer result, (d) any fee-owned real property with an appraised value of
less than $20,000,000, (e) any lease, license, contract, property right or
agreement to which any Loan Party is a party or any of its rights or interests
thereunder if and only for so long as the grant of a Lien hereunder is
prohibited by any law, rule or regulation or will constitute or result in a
breach, termination or default, or requires any consent not obtained, under any
such lease, license, contract, property right or agreement (other than to the
extent that any such applicable law, rule, regulation or term would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law); provided that such lease, license, contract, property right or
agreement will be an Excluded Asset only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Asset
and will become subject to the Lien granted under the Security Agreement,
immediately and automatically, at such time as such consequences will no longer
result, (f) any Excluded Equity Interests, (g) any applications for trademarks
or service marks filed in the United States Patent and Trademark Office (“PTO”),
or any successor office thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless
and until evidence of use of the mark in interstate commerce is submitted to the
PTO pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d) and (h) any
Excluded Accounts.

“Excluded Equity Interests” means (a) any portion of the issued and outstanding
Equity Interests of a Pledge Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with
Section 5.09(b), (b) Equity Interests in entities where a Loan Party holds 50%
or less of the outstanding Equity Interests of such entity, to the extent a
pledge of such Equity Interests is prohibited by the organizational documents,
or agreements with the other equity holders, of such entity, (c) Equity
Interests in Unrestricted Subsidiaries, to the extent a pledge of such Equity
Interests is prohibited by the organizational documents, or agreements with
other equity holders, of such entity, (d) Equity Interests in any Foreign
Subsidiary that is not a Material Foreign Subsidiary, (e) any Equity Interests
of a Domestic Subsidiary which is a Subsidiary of a Foreign Subsidiary and
(f) any Equity Interests of any Foreign Subsidiary that (A) would violate
applicable law (including corporate benefit, financial assistance, fraudulent
preference, thin capitalization rules and similar laws or regulations which
limit the ability to provide collateral security on local assets or properties)
or (B) would reasonably be expected to (i) violate or conflict with any
fiduciary duties of officers or directors of such Foreign Subsidiary or
(ii) result in a risk of personal or criminal liability of any officer or
director of such Foreign Subsidiary (it being understood and agreed that the
Grantors shall use their commercially reasonable efforts to avoid or mitigate
such limitations, and any such limitation shall be no more than the minimum
required by applicable law).

“Excluded Taxes” means, with respect to any payments made to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any

 

15



--------------------------------------------------------------------------------

withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a), (d) any Taxes
attributable to such Person’s failure to comply with Section 2.17(f), (e) any
Taxes imposed as a result of such Person’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by a final and
nonappealable judgment) and (f) any United States federal withholding tax that
is imposed pursuant to FATCA.

“Exclusive License” means any license with a term greater than five (5) years
and made on an exclusive basis. “Exclusively License” shall have the correlative
meaning.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
November 30, 2010, by and among the Borrower, the lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A. as administrative agent
thereunder, as amended, restated, supplemented or otherwise modified prior to
the Effective Date.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Existing Target Credit Agreement” means that certain Credit Agreement, dated as
of April 15, 2011, by and among AMS, the lenders from time to time parties
thereto and JPMorgan Chase Bank, N.A. as administrative agent thereunder, as
amended, restated, supplemented or otherwise modified prior to the Effective
Date.

“Existing Target 2036 Notes” means the 3.25% Convertible Senior Subordinated
Notes Due 2036 issued by AMS.

“Existing Target 2041 Notes” means the 4.00% Convertible Senior Subordinated
Notes Due 2041 issued by AMS.

“Existing Target Notes” means the Existing Target 2036 Notes and the Existing
Target 2041 Notes.

“Extended Commitments” means the Extended Term A Loan Commitment, the Extended
Term B Loan Commitment and the Extended Revolving Commitment.

“Extended Loans” means the Extended Term A Loans, the Extended Term B Loans and
the Extended Revolving Loans.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extended Term A Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Extended Term A Loans to the
Borrower.

“Extended Term A Loans” shall have the meaning given to such term in
Section 2.23(a)(iii).

“Extended Term B Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Extended Term B Loans to the
Borrower.

 

16



--------------------------------------------------------------------------------

“Extended Term B Loans” shall have the meaning given to such term in
Section 2.23(a)(iv).

“Extended Revolving Loans” means Revolving Loans made by one or more Lenders to
the Borrower pursuant to Section 2.23.

“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extending Term A Lender” shall have the meaning given to such term in
Section 2.23(a)(iii).

“Extending Term B Lender” shall have the meaning given to such term in
Section 2.23(a)(iv).

“Extension” shall have the meaning given to such term in Section 2.23(a).

“Extension Amendment” shall mean any amendment entered into pursuant to
Section 2.23(c).

“Extension Offer” shall have the meaning given to such term in Section 2.23(a).

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations promulgated or official interpretations thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent and one or more Designated
Representatives for holders of Permitted Pari Passu Secured Refinancing Debt in
form and substance reasonably satisfactory to the Administrative Agent.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

17



--------------------------------------------------------------------------------

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Holdco” means any Domestic Subsidiary that (i) has assets substantially
all of which consist of stock of a controlled foreign corporation (as defined in
Section 957 of the Code), (ii) does not conduct any business or operations
(other than (a) ownership and acquisition of such corporations, (b) performance
of obligations under, and in connection with, the Loan Documents, (c) actions
required to maintain its existence and (d) activities incidental to its
maintenance and continuance of the foregoing activities) and (iii) does not have
any assets and liabilities (other than ownership of such corporations and bank
accounts and immaterial liabilities incidental to such ownership and its
existence).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Borrower in good faith.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of similar nature regulated pursuant to any Environmental
Law.

“Headquarters Transaction” means the lease (whether operating lease or capital
lease) of a new corporate headquarters for the Borrower to be located in or
around southeastern Pennsylvania and expected to close by December 31, 2012.

“Immaterial Asset Sale” means any Disposition of property or series of related
Dispositions of in respect of which the fair market value of such property and
the Disposition Consideration payable to the Borrower or any of its Restricted
Subsidiaries is equal to or less than $100,000.

“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Lenders entered into pursuant to Section 2.20.

“Incremental Amount” means, at any time, the excess, if any, of (a) $500,000,000
over (b) the aggregate amount of (x) all Incremental Term Loan Commitments and
Incremental Revolving Commitments established prior to such time pursuant to
Section 2.20 and (y) the aggregate principal amount of any Additional Notes
outstanding at such time.

“Incremental Commitments” means the Incremental Term A Loan Commitment, the
Incremental Term B Loan Commitment and the Incremental Revolving Commitment.

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

“Incremental Revolving Commitment” means any increased or incremental Revolving
Commitment provided pursuant to Section 2.20.

“Incremental Revolving Lender” means a Lender with a Revolving Commitment or an
outstanding Revolving Loan as a result of an Incremental Revolving Commitment.

“Incremental Revolving Loans” means additional Revolving Loans made by one or
more Lenders to the Borrower pursuant to Section 2.20.

“Incremental Term A Lender” shall mean a Lender with an Incremental Term A Loan
Commitment or an outstanding Incremental Term A Loan.

“Incremental Term A Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term A Loans to the
Borrower.

“Incremental Term A Loans” means Term A Loans made by one or more Lenders to the
Borrower pursuant to Section 2.20. Incremental Term A Loans may be made in the
form of additional Term A Loans or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Amendment, Other Term A Loans.

“Incremental Term B Lender” shall mean a Lender with an Incremental Term B Loan
Commitment or an outstanding Incremental Term B Loan.

 

19



--------------------------------------------------------------------------------

“Incremental Term B Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term B Loans to the
Borrower.

“Incremental Term B Loans” means Term B Loans made by one or more Lenders to the
Borrower pursuant to Section 2.20. Incremental Term B Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Amendment, Other Term B Loans.

“Incremental Term Lender” means any Incremental Term A Lender or any Incremental
Term B Lender.

“Incremental Term Loans” means the Incremental Term A Loans and the Incremental
Term B Loans.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) accounts payable not
more than 60 days overdue incurred in the ordinary course of business,
(ii) deferred compensation and (iii) any purchase price adjustment, royalty,
earnout, contingent payment or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the amount of such Indebtedness and (ii) fair
market value of such property at the time of determination (in the Borrower’s
good faith estimate), (i) all Guarantees by such Person of Indebtedness of
others and (j) all Disqualified Equity Interests. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes imposed on or with respect to any payments made
by or on account of any obligation of the Borrower hereunder other than
(i) Excluded Taxes and (ii) Other Taxes.

“Information Memorandum” means collectively the Confidential Information
Memoranda dated May 2011 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if acceptable to all Lenders, nine or twelve months thereafter),
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means (a) solely with respect to standby Letters of Credit,
Morgan Stanley Bank, N.A. and (b) each other Lender designated by the Borrower
as an “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as the
issuer of one or more Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i), in each case so long as such Person
shall remain an Issuing Bank hereunder; provided that, solely with respect to
the Existing Letters of Credit issued by Royal Bank of Canada, Royal Bank of
Canada shall be deemed to be an Issuing Bank (and each reference in this
Agreement to the “Issuing Bank” solely when made in respect of the Existing
Letters of Credit issued by Royal Bank of Canada, shall be deemed to refer to
Royal Bank of Canada). All references contained in this Agreement and the other
Loan Documents to the “Issuing Bank” shall be deemed to apply equally to each of
the institutions referred to in the foregoing sentence of this definition in
their respective capacities as issuers of any and all Letters of Credit issued
by each such institution. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“JV Subsidiary” means any Subsidiary that is not a wholly owned Subsidiary and
that is a joint venture with a third party unaffiliated with the Borrower or any
other Subsidiary.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC

 

21



--------------------------------------------------------------------------------

Exposure of any Multicurrency Tranche Lender at any time shall be its
Multicurrency Tranche Percentage of the total Multicurrency Tranche LC Exposure
at such time and the LC Exposure of any Dollar Tranche Lender at any time shall
be its Dollar Tranche Percentage of the total Dollar Tranche LC Exposure at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20, Section 2.25 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, for any Interest Period (a) with respect to any Term B Loan
that is a Eurocurrency Borrowing, the greater of (i) 1.00% per annum and
(ii) the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01 Page
and, in the case of any Foreign Currency, the appropriate page of such service
which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the date of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period (the
“Eurocurrency Base Rate”) and (b) with respect to any other Eurocurrency
Borrowing, the Eurocurrency Base Rate. In the event that the Eurocurrency Base
Rate is not available at such time for any reason, then the “Eurocurrency Base
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the date of) the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time the same is to be determined, the sum of
(a) unencumbered cash and Permitted Investments held by the Borrower and its
Restricted Subsidiaries, plus (b) the Aggregate Available Revolving Commitment
hereunder at such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, any Incremental Amendment,
Extension Amendment or Refinancing Amendment, any intercreditor agreements and
subordination agreements, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the

 

22



--------------------------------------------------------------------------------

Administrative Agent, individually or for the benefit of the Secured Parties, or
any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent, individually or for the benefit of the Secured Parties, or
any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused aggregate
Revolving Commitments at such time, (ii) in the case of the Term A Lenders,
Lenders holding outstanding Term A Loans representing more than 50% of all Term
A Loans outstanding at such time, and (iii) in the case of the Term B Lenders,
Lenders holding outstanding Term B Loans representing more than 50% of all Term
B Loans outstanding at such time.

“Mandatory Cost” is described in Schedule 2.02.

“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition) that involves the payment of Acquisition Consideration by the
Borrower and its Restricted Subsidiaries in excess of $25,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that involves payment of Disposition Consideration to
the Borrower or any of its Restricted Subsidiaries in excess of $25,000,000.

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than
Unrestricted Subsidiaries) (i) which, as of the most recent fiscal quarter of
the Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than five percent (5%) of the Borrower’s Consolidated EBITDA
for such period or (ii) which contributed greater than five percent (5%) of the
Borrower’s Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA of the Borrower
and its Restricted

 

23



--------------------------------------------------------------------------------

Subsidiaries for any such period or ten percent (10%) of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as of the end of any such
fiscal quarter, the Borrower (or, in the event the Borrower has failed to do so
within forty-five (45) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries (other than Unrestricted Subsidiaries) as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than five percent (5%) of the Borrower’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of Consolidated EBITDA
or Consolidated Total Assets attributable to all Foreign Subsidiaries that are
not Material Foreign Subsidiaries exceeds ten percent (10%) of the Borrower’s
Consolidated EBITDA for any such period or ten percent (10%) of the Borrower’s
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within forty-five (45) days,
the Administrative Agent) shall designate sufficient Foreign Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.

“Material Subsidiary” means each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Term A Loans that have not been
extended pursuant to Section 2.23, June 17, 2016, (ii) with respect to the Term
B Loans that have not been extended pursuant to Section 2.23, June 17, 2018,
(iii) with respect to the portion of the Revolving Commitments of the Revolving
Lenders that have not been extended pursuant to Section 2.23, June 17, 2016 and
(iv) with respect to any other tranche of Term Loans or Revolving Commitments
(including any Extended Term Loans, Extended Revolving Commitments, Incremental
Revolving Commitments and Other Refinancing Revolving Commitments), the maturity
dates specified therefor in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Effective Date or contractual
arrangements arising thereafter, in each case in connection with any Permitted
Acquisition to sellers (or licensors) of the assets or Equity Interests acquired
(or licensed) therein based on the achievement of specified revenue, profit or
other performance targets (financial or otherwise).

 

24



--------------------------------------------------------------------------------

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.23(b).

“Minimum Tranche Amount” shall have the meaning given to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment, if any, of such Multicurrency Tranche Lender to
make Multicurrency Tranche Revolving Loans and to acquire participations in
Multicurrency Tranche Letters of Credit hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Multicurrency Tranche
Lender’s Multicurrency Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Multicurrency Tranche Lender shall have
assumed its Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the Multicurrency Tranche Commitments on the Effective Date
is $451,500,000.

“Multicurrency Tranche Credit Event” means a Multicurrency Tranche Revolving
Borrowing, the issuance of a Multicurrency Letter of Credit, an LC Disbursement
with respect to a Multicurrency Tranche Letter of Credit or any of the
foregoing.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments have
terminated or expired, the Multicurrency Tranche Percentages

 

25



--------------------------------------------------------------------------------

shall be determined based upon the Multicurrency Tranche Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Multicurrency Tranche Commitment shall be disregarded in the
calculation.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
at such time.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency or an ABR
Loan denominated in Dollars.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
that are directly attributable to such event (as determined reasonably and in
good faith by a Financial Officer), provided that on the date on which such
reserve is no longer required to be maintained, the remaining amount of such
reserve shall then be deemed to be Net Proceeds.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“Other Refinancing Commitments” means the Other Refinancing Revolving
Commitments and the Other Refinancing Term Commitments.

 

26



--------------------------------------------------------------------------------

“Other Refinancing Loans” means the Other Refinancing Revolving Loans and the
Other Refinancing Term Loans.

“Other Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Commitments that result from
a Refinancing Amendment.

“Other Refinancing Revolving Loans” means the Revolving Loans made pursuant to
any Other Refinancing Revolving Commitment.

“Other Refinancing Term Commitments” means one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Refinancing Term Loans” means one or more Classes of Term Loans that
result from a Refinancing Amendment.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term A Loans” has the meaning set forth in Section 2.20(a).

“Other Term B Loans” has the meaning set forth in Section 2.20(a).

“Other Term Loans” means Other Term A Loans and Other Term B Loans.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Penwest” means Penwest Pharmaceuticals Co., a Washington corporation.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line (including rights in respect of any drug or

 

27



--------------------------------------------------------------------------------

other pharmaceutical product) or line of business of), any Person, or any
Exclusive License of rights to a drug or other product line, in a single
transaction or a series of related transactions if (a) (i) in the case of any
purchase or other acquisition of Equity Interests in a Person, such Person
(including each subsidiary of such Person to the extent such subsidiary was
wholly-owned by such Person immediately prior to the purchase or acquisition),
upon the consummation of such purchase or acquisition, will be a wholly-owned
Restricted Subsidiary (including as a result of a merger or consolidation
between the Borrower or any Restricted Subsidiary and such Person, with, in the
case of a merger or consolidation involving the Borrower, the Borrower being the
surviving entity) or (ii) in the case of any purchase, license or other
acquisition of other assets, such assets will be owned and/or licensed by the
Borrower or a wholly-owned Restricted Subsidiary; (b) the business of such
Person, or the business conducted with such assets, as the case may be,
constitutes a business permitted by Section 6.03(b); (c) at the time of and
immediately after giving effect (including pro forma effect) to any such
purchase, license or other acquisition, (i) no Default shall have occurred and
be continuing, (ii) the Borrower shall be in compliance with the covenants set
forth in Section 6.12 on a pro forma basis in accordance with Section 1.04(b)
(without any pro forma adjustment to Consolidated EBITDA for any Drug
Acquisition), (iii) if the Acquisition Consideration with respect thereto
exceeds $50,000,000, the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together, except in the case of a Drug Acquisition, with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (c)(ii) above and (d) below, as applicable; and (d) after
giving effect (on a pro forma basis in accordance with Section 1.04(b), but
without any pro forma adjustment to Consolidated EBITDA for any Drug
Acquisition) to any such purchase, license or other acquisition, the Leverage
Ratio shall not exceed the maximum permitted Leverage Ratio set forth for the
current period in Section 6.12(a) (assuming that the maximum permitted Leverage
Ratio permitted at the time was in fact 0.25 to 1 less than the ratio set forth
in Section 6.12(a) for such period).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04 and Liens for unpaid utility charges;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or employment laws or to secure other public, statutory or
regulatory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or securing appeal or surety bonds
related to such judgments;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

 

28



--------------------------------------------------------------------------------

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness; and

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries in the ordinary
course of business.

“Permitted Exchange” shall mean an exchange of real property of the Borrower or
any Restricted Subsidiary which qualifies as a like kind exchange pursuant to
and in compliance with Section 1031 of the Code.

“Permitted Foreign Loan” means a loan made by the Borrower or a Loan Party to
any wholly-owned (other than on account of directors’ qualifying shares)
Restricted Subsidiary that is a Foreign Subsidiary after the date hereof that
satisfies the following requirements: (a) the proceeds of such loan are used,
directly or indirectly, to finance an acquisition permitted under clause (b) or
(p) of Section 6.04; (b) such loan is evidenced by a promissory note of such
Permitted Foreign Entity; and (c) such promissory note is delivered and pledged
to the Administrative Agent pursuant to the Security Agreement, and is
accompanied by a certificate of a responsible officer of the issuer representing
that such promissory note constitutes a valid and binding obligation of such
issuer.

“Permitted Indebtedness” means Indebtedness (including Subordinated
Indebtedness) of the Borrower or its Restricted Subsidiaries and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that
(i) both immediately prior to and after giving effect (including pro forma
effect) thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
91 days after the Maturity Date of the Term B Loans (or if any Extended Term
Loans or Extended Revolving Commitments are outstanding, the last Maturity Date
applicable thereto) (it being understood that any provision requiring an offer
to purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Restricted Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness) and (iv) the aggregate principal amount of Indebtedness permitted
to be issued or incurred under this definition during such time as the Leverage
Ratio equals or exceeds the maximum permitted Leverage Ratio set forth for the
current period in Section 6.12(a) (assuming that the maximum permitted Leverage
Ratio permitted at the time was in fact 0.25 to 1 less than the ratio set forth
in Section 6.12(a) for such period) (whether prior to or after giving effect
(including pro forma effect) thereto), shall be limited to the greater of
(x) together with the aggregate amount of all Indebtedness incurred pursuant to
Section 6.01(t), $500,000,000 and (y) 10% of Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered at any time (it
being understood and agreed that, for the avoidance of doubt, Indebtedness
incurred during such time when the Leverage Ratio is less than the maximum
permitted Leverage Ratio set forth for the current period in Section 6.12(a)
(assuming that the maximum permitted Leverage Ratio permitted at the time was in
fact 0.25 to 1 less than the ratio set forth in Section 6.12(a) for such period)
(whether prior to or after giving effect (including pro forma effect) thereto)
shall be excluded from the limitation in this clause (iv)).

 

29



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes;

(g) investments in auction rate securities to the extent held by the Borrower or
any Restricted Subsidiary on the Effective Date; and

(h) any other cash equivalent investments permitted by the Borrower’s investment
policy as such policy is in effect and as disclosed to the Administrative Agent
prior to the Effective Date and as such policy may be amended, restated,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of second-lien
secured notes or second-lien secured loans; provided that (i) such Indebtedness
is secured by all or a portion of the Collateral on a second-priority basis with
the Obligations and is not secured by any property or assets of the Borrower or
any Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization or scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default, in each case subject to and after giving effect to such offers and
rights under this Agreement) prior to the latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Designated Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of a Second Lien Intercreditor Agreement; provided that if
such Indebtedness is the initial Permitted Junior Secured

 

30



--------------------------------------------------------------------------------

Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Designated Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement. Permitted Junior Secured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by all or a
portion of the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of the Borrower or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default, in each case subject to and after
giving effect to such offers and rights under this Agreement) prior to the
latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors and (vi) a Designated
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower, then the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Designated
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement. Permitted Pari Passu Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), (b) the final maturity
date of such Permitted Refinancing Indebtedness is no earlier than the date that
is 91 days after the Maturity Date of the Term B Loans (or if any Extended Term
Loans or Extended Revolving Commitments are outstanding, the last Maturity Date
applicable thereto) (it being understood that, in each case, any provision
requiring an offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction), (c) if the
Indebtedness (including any Guarantee thereof) being Refinanced is by its terms
subordinated in right of payment to the Secured Obligations, such Permitted
Refinancing Indebtedness (including any Guarantee thereof) shall be subordinated
in right of payment to the Secured Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced, taken as a whole (as determined in good faith by the board of
directors of the Borrower), (d) such Permitted Refinancing Indebtedness contains
mandatory redemption (or similar provisions), covenants and events of default
and is benefited by guarantees, if any, which are customary for Indebtedness of
such type (reasonably determined in good faith by the board of directors of the
Borrower), (e) no Permitted Refinancing Indebtedness shall have obligors or
contingent obligors that were not obligors or contingent obligors (or that would
not have been required to become obligors or contingent obligors) in respect of
the Indebtedness being Refinanced and (f) if the Indebtedness being Refinanced
is secured, such Permitted Refinancing Indebtedness may be secured on terms no
less favorable, taken as a whole, to the Secured Parties than those contained in
the documentation (including any intercreditor agreement) governing the
Indebtedness being Refinanced (reasonably determined in good faith by the board
of directors of the Borrower).

 

31



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Subsidiary, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization prior to the latest Maturity Date at the time such
Indebtedness is incurred (other than customary offers to repurchase upon a
change of control or asset sale and customary acceleration rights after an event
of default, in each case subject to and after giving effect to such offers and
rights under this Agreement), and (iv) such Indebtedness is not guaranteed by
any Subsidiaries other than the Subsidiary Guarantors. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any Asset Sale described in Section 6.03(a)(xvii) (other than the Net
Proceeds which, together with the aggregate amount of Net Proceeds received from
all such sales, transfers or other dispositions occurring in the same fiscal
year of the Borrower, do not exceed $25,000,000); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event greater than $25,000,000; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness (other than Loans), other than Indebtedness permitted under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley Senior Funding, Inc. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Purchase Offer” has the meaning assigned to such term in Section 2.24.

“Qualitest” means Generics International (US Parent), Inc. (doing business as
Qualitest Pharmaceuticals), a Delaware corporation.

 

32



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent, (c) the
Issuing Bank (in the case of Other Refinancing Revolving Commitments or Other
Refinancing Revolving Loans) and (d) each Refinancing Lender and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.25.

“Refinancing Lender” means, at any time, any bank, other financial institution
or institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.25; provided
that each Refinancing Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent and the Issuing Bank (in the
case of Other Refinancing Revolving Commitments or Other Refinancing Revolving
Loans) (such approval not to be unreasonably withheld or delayed), in each case
to the extent any such consent would be required from the Administrative Agent
and the Issuing Bank (in the case of Other Refinancing Revolving Commitments or
Other Refinancing Revolving Loans) under Section 9.04(b)(i) for an assignment of
Loans or Commitments to such Refinancing Lender.

“Related Indemnified Person” of an indemnified person means (a) any controlling
person or controlled affiliate of such indemnified person, (b) the respective
directors, officers, or employees of such indemnified person or any of its
controlling persons or controlled affiliates and (c) the respective agents of
such indemnified person or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
indemnified person, controlling person or such controlled affiliate; provided
that each reference to a controlled affiliate or controlling person in this
sentence pertains to a controlled affiliate or controlling person involved in
the negotiation or syndication of this Credit Agreement and the Loans.

“Register” has the meaning set forth in Section 9.04.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, groundwater and surface or subsurface strata).

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by the
Borrower of any debt financing (including any Incremental Term Loans) having an
effective interest cost or weighted average yield (with the comparative
determinations to be made by the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, interest rate

 

33



--------------------------------------------------------------------------------

floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest cost (as determined by the Administrative Agent on the same basis) of
such Term B Loans, including as may be effected through any amendment to this
Agreement relating to the interest rate for, or weighted average yield of, such
Term B Loans.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Responsible Officer” means the chief executive officer, president, an executive
vice president or senior vice president or a Financial Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment and “Revolving Commitments” means both the Dollar Tranche
Commitments and the Multicurrency Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent and one or more Designated
Representatives for holders of Permitted Junior Secured Refinancing Debt in form
and substance reasonably satisfactory to the Administrative Agent.

 

34



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with (i) all Swap
Obligations owing to any Person that is a Lender or an Affiliate of a Lender or
was a Lender or an Affiliate of a Lender at the time the applicable Swap
Agreement was entered into and (ii) Banking Services Obligations owing to one or
more Lenders or their respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Restricted Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) with respect to any Swap Agreement, each Person that is a Lender
or an Affiliate of a Lender or was a Lender or an Affiliate of a Lender at the
time such Swap Agreement was entered into with such Person by the Borrower or
any Restricted Subsidiary, (iv) each Lender and Affiliate of such Lender in
respect of Banking Services Agreements entered into with such Person by the
Borrower or any Restricted Subsidiary, (v) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (vi) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person.

“Senior Notes” has the meaning assigned to such term in Section 4.01(g) and
shall include any Registered Equivalent Notes in respect thereof.

“Senior Secured Leverage Ratio” means the ratio of (a) Consolidated Senior
Secured Debt minus the aggregate amount (not to exceed $250,000,000) of
unrestricted and unencumbered (other than pursuant to the Collateral Documents
or Liens permitted by clauses (b), (t) or (u) of Section 6.02) cash and
Permitted Investments to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending as of the most recently completed fiscal
quarter of the Borrower, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Specified Obligations” means Obligations consisting of the principal of and
interest on outstanding Revolving Loans, reimbursement obligations in respect of
LC Disbursements and any interest with respect thereto, and fees.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (but limited to the first sentence thereof), 3.02, 3.08, 3.12,
3.16 and 3.17.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central

 

35



--------------------------------------------------------------------------------

bank, monetary authority, the Board, the Financial Services Authority, the
European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in such currency,
expressed in the case of each such requirement as a decimal. Such reserve,
liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents, and includes the 2008 Subordinated
Convertible Notes.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, and includes the 2008
Subordinated Convertible Notes Indenture.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is party to
the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with a Lender or an Affiliate of a Lender or Person that
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction.

 

36



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Dollar Tranche Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means Morgan Stanley Senior Funding, Inc., in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations. For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term A Lender” means, as of any date of determination, each Lender having a
Term A Loan Commitment or that holds Term A Loans.

“Term A Loan Commitment” means (a) as to any Term A Lender, the aggregate
commitment of such Term A Lender to make Term A Loans as set forth on Schedule
2.01 or in the most recent Assignment and Assumption or other documentation
contemplated hereby executed by such Term A Lender and (b) as to all Term A
Lenders, the aggregate commitment of all Term A Lenders to make Term A Loans,
which aggregate commitment shall be $1,500,000,000 on the date of this
Agreement. After funding the Term A Loans, each reference to a Term A Lender’s
Term A Loan Commitment shall refer to that Term A Lender’s Applicable Percentage
of the Term A Loans.

“Term A Loans” means the term loans made by the Term A Lenders to the Borrower
pursuant to Section 2.01(c), any Incremental Term A Loan (including any Other
Term A Loan), any Other Refinancing Term Loan or any Extended Term A Loan.

“Term B Lender” means, as of any date of determination, each Lender having a
Term B Loan Commitment or that holds Term B Loans.

 

37



--------------------------------------------------------------------------------

“Term B Loan Commitment” means (a) as to any Term B Lender, the aggregate
commitment of such Term B Lender to make Term B Loans as set forth on Schedule
2.01 or in the most recent Assignment and Assumption or other documentation
contemplated hereby executed by such Term B Lender and (b) as to all Term B
Lenders, the aggregate commitment of all Term B Lenders to make Term B Loans,
which aggregate commitment shall be $700,000,000 on the date of this Agreement.
After funding the Term B Loans, each reference to a Term B Lender’s Term B Loan
Commitment shall refer to that Term B Lender’s Applicable Percentage of the Term
B Loans.

“Term B Loans” means the term loans made by the Term B Lenders to the Borrower
pursuant to Section 2.01(d), any Incremental Term B Loan (including any Other
Term B Loan), any Other Refinancing Term Loan or any Extended Term B Loan.

“Term Lender” means any Term A Lender, any Term B Lender, any Incremental Term
Lender or any Extending Term Lender.

“Term Loan Commitment” means a Term A Loan Commitment or a Term B Loan
Commitment.

“Term Loan” means a Term A Loan or a Term B Loan.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans and
Multicurrency Tranche Letters of Credit, (b) Dollar Tranche Commitments, Dollar
Tranche Revolving Loans, Dollar Tranche Letters of Credit and Swingline Loans,
(c) Term A Loan Commitments and Term A Loans and (d) Term B Loan Commitments and
Term B Loans

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder, the consummation of the AMS Acquisition and the issuance of
the Senior Notes and/or the borrowing of loans under the Bridge Facility.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (a) each JV Subsidiary, (b) HealthTronics, Inc.,
(c) after the Effective Date, any additional Subsidiaries of the Borrower
designated by the board of directors of the Borrower as an “Unrestricted
Subsidiary” pursuant to Section 5.10, and (d) any Subsidiary of any of the
foregoing.

 

38



--------------------------------------------------------------------------------

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“2008 Subordinated Convertible Notes” means the 1.75% convertible senior
subordinated notes due April 15, 2015, issued by the Borrower under the 2008
Subordinated Convertible Notes Indenture.

“2008 Subordinated Convertible Notes Indenture” means the Indenture dated as of
April 15, 2008, between the Borrower and The Bank of New York, as trustee, under
which the 2008 Subordinated Convertible Notes are outstanding.

“2010 Senior Notes” means the 7.00% senior notes due November 23, 2020, issued
by the Borrower under the 2010 Senior Notes Indenture and any Registered
Equivalent Notes issued in exchange therefor.

“2010 Senior Notes Indenture” means the Indenture dated as of November 23, 2010,
between the Borrower and Wells Fargo Bank, National Association, as trustee,
under which the 2010 Senior Notes are outstanding.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any

 

39



--------------------------------------------------------------------------------

statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) for the
avoidance of doubt, except as provided in the definition of “Consolidated Net
Income”, without giving effect to the financial condition, results and
performance of the Unrestricted Subsidiaries.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition,
designation of any Subsidiary as an Unrestricted Subsidiary, or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving pro
forma effect thereto immediately after giving effect to such acquisition,
disposition, designation or issuance, incurrence or assumption of Indebtedness
(and to any other such transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending on March 31, 2011), and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Indebtedness. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

40



--------------------------------------------------------------------------------

SECTION 1.05. Status of Obligations. The Secured Obligations are hereby
designated as “Designated Senior Debt” for purposes of the 2008 Subordinated
Convertible Notes and the 2008 Subordinated Convertible Notes Indenture. In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any other Subordinated Indebtedness, the Borrower shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such other Subordinated Indebtedness is outstanding and are further
given all such other designations as shall be required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Dollar Tranche Lender agrees to make Dollar Tranche Revolving Loans to
the Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Dollar
Tranche Revolving Credit Exposure exceeding such Lender’s Dollar Tranche
Commitment or (ii) the sum of the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments, (b) each
Multicurrency Tranche Lender agrees to make Multicurrency Tranche Revolving
Loans to the Borrower in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Multicurrency Tranche Revolving Credit Exposure exceeding such Lender’s
Multicurrency Tranche Commitment or (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments, (c) each
Term A Lender with a Term A Loan Commitment agrees to make a Term A Loan to the
Borrower in Dollars on the Effective Date, in an amount equal to such Lender’s
Term A Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent and (d) each Term B Lender with a Term B Loan
Commitment agrees to make a Term B Loan to the Borrower in Dollars on the
Effective Date, in an amount equal to such Lender’s Term B Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Dollar Tranche
Revolving Loans and Multicurrency Tranche Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the relevant Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

 

41



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing and each Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency other than Japanese Yen and ¥50,000,000
in the case of Japanese Yen) and not less than $2,000,000 (or, if such Borrowing
is denominated in a Foreign Currency, 2,000,000 units of such currency other
than Japanese Yen and ¥200,000,000 in the case of Japanese Yen). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Dollar
Tranche Commitments or the aggregate Multicurrency Tranche Commitments, as the
case may be, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date of the Revolving Commitments (or if any Extended Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments are
outstanding, the last Maturity Date applicable thereto).

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower) not later than three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

42



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, if such Borrowing is a Revolving Borrowing, whether such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the Dollar Amount of the total Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

43



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Dollar Tranche Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Dollar Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Dollar Tranche Lender, specifying in such notice
such Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Dollar Tranche Lender’s Dollar Tranche Percentage
of such Swingline Loan or Loans. Each Dollar Tranche Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph in an amount equal to its Dollar Tranche Percentage thereof is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Dollar Tranche Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Dollar Tranche Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Dollar Tranche Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Dollar Tranche
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Dollar
Tranche Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) Extensions. If the Maturity Date shall have occurred in respect of any
Tranche of Revolving Commitments at a time when another Tranche or Tranches of
Revolving Commitments is or are in effect with a longer Maturity Date, then on
the earliest occurring Maturity Date all then-outstanding Swingline Loans shall
be repaid in full (and there shall be no adjustment to the

 

44



--------------------------------------------------------------------------------

participations in such Swingline Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.06(k)), there shall exist sufficient unutilized Extending Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to such Extended Revolving Commitments which will remain in effect
after the occurrence of such Maturity Date, then there shall be an automatic
adjustment on such date of the risk participations of each Revolving Lender that
is an Extending Revolving Lender and such outstanding Swingline Loans shall be
deemed to have been incurred solely pursuant to the relevant Extended Revolving
Commitments and such Swingline Loans shall not be so required to be repaid in
full on such earliest Maturity Date.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
The letters of credit identified on Schedule 2.06 (the “Existing Letters of
Credit”) shall be deemed to be “Letters of Credit” issued on the Effective Date
for all purposes of the Loan Documents. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of, but not less than five
(5) Business Days prior to, the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, whether such Letter of Credit is
a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. The
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form and related documents in connection with any request for a Letter
of Credit and in connection with any request for a Letter of Credit to be
amended, renewed, modified or extended. A Letter of Credit shall be issued,
amended, renewed or extended only (A) if (and upon issuance, amendment, renewal
or extension of each Letter of Credit the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $50,000,000, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate Multicurrency Tranche
Commitments and (iii) the sum of the total Dollar Tranche Revolving Credit
Exposures shall not exceed the aggregate Dollar Tranche Commitments and (B) in
accordance with the Issuing Bank’s usual and customary practices from time to
time.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date of the Revolving Commitments
(or if

 

45



--------------------------------------------------------------------------------

any Extended Revolving Commitments, Incremental Revolving Commitments or Other
Refinancing Revolving Commitments are outstanding, the last Maturity Date
applicable thereto); provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Borrower and the Issuing Bank
pursuant to which the expiration date of such Letter of Credit (an “Auto Renewal
Letter of Credit”) shall automatically be extended for consecutive periods of up
to twelve (12) months (but not to a date later than the date set forth in clause
(ii) above) (it being understood and agreed that the Existing Letters of Credit
issued by Royal Bank of Canada will not be so renewed to the extent that Royal
Bank of Canada has not already agreed to the renewal of such Letters of Credit
prior to the Effective Date); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than such Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Applicable Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an

 

46



--------------------------------------------------------------------------------

equivalent Dollar Amount of such LC Disbursement and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Applicable Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Applicable Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Applicable Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful

 

47



--------------------------------------------------------------------------------

misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Applicable Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105%

 

48



--------------------------------------------------------------------------------

of the Dollar Amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
the LC Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of a Majority in Interest of
the Revolving Lenders), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.11(b), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower as and to the extent that, after giving effect to
such return, the aggregate Revolving Credit Exposures would not exceed the
aggregate Revolving Commitments and no Default shall have occurred and be
continuing.

(k) Extensions. If the Maturity Date in respect of any Tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
Maturity Date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to
Section 2.06(e)) under (and ratably participated in by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall cash collateralize any such Letter of
Credit in accordance with Section 2.06(j). Except to the extent of reallocations
of participations pursuant to clause (i) of the immediately preceding sentence,
the occurrence of a Maturity Date with respect to a given tranche of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders in any Letter of Credit issued before
such Maturity Date.

(l) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the

 

49



--------------------------------------------------------------------------------

Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request, as
to the Letters of Credit issued by such Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

50



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and, if such Borrowing is a Revolving Borrowing, whether
the resulting Borrowing is to be a Dollar Tranche Borrowing or a Multicurrency
Tranche Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

51



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing (and any such Eurocurrency Borrowing denominated in a
Foreign Currency shall be redenominated in Dollars at the time of such
conversion) at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) the Revolving Commitment of each
Revolving Lender shall automatically and permanently terminate on the Maturity
Date applicable to such Revolving Lender.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000, (ii) the Borrower shall not terminate or reduce the
Dollar Tranche Commitments if, after giving effect to any concurrent prepayment
of the Dollar Tranche Revolving Loans in accordance with Section 2.11, the
Dollar Amount of the sum of the total Dollar Tranche Revolving Credit Exposures
would exceed the aggregate Dollar Tranche Commitments and (iii) the Borrower
shall not terminate or reduce the Multicurrency Tranche Commitments if, after
giving effect to any concurrent prepayment of the Multicurrency Tranche
Revolving Loans in accordance with Section 2.11, the Dollar Amount of the sum of
the total Multicurrency Tranche Revolving Credit Exposures would exceed the
aggregate Multicurrency Tranche Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of any Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date applicable thereto in the currency of such Loan and (ii) to
the Swingline Lender the then unpaid principal amount of each

 

52



--------------------------------------------------------------------------------

Swingline Loan on the earlier of the latest Maturity Date with respect to any
Revolving Commitments and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two (2) Business
Days after such Swingline Loan is made; provided that on each date that a Dollar
Tranche Revolving Borrowing is made, the Borrower shall repay all Swingline
Loans then outstanding. The Borrower shall repay Term A Loans on each date set
forth below in the aggregate principal amount set forth opposite such date (as
adjusted from time to time pursuant to Sections 2.11(a) and 2.11(d)):

 

Date

   Amount  

September 30, 2011

   $ 14,062,500   

December 31, 2011

   $ 14,062,500   

March 31, 2012

   $ 14,062,500   

June 30, 2012

   $ 14,062,500   

September 30, 2012

   $ 28,125,000   

December 31, 2012

   $ 28,125,000   

March 31, 2013

   $ 28,125,000   

June 30, 2013

   $ 28,125,000   

September 30, 2013

   $ 37,500,000   

December 31, 2013

   $ 37,500,000   

March 31, 2014

   $ 37,500,000   

June 30, 2014

   $ 37,500,000   

September 30, 2014

   $ 37,500,000   

December 31, 2014

   $ 37,500,000   

March 31, 2015

   $ 37,500,000   

June 30, 2015

   $ 37,500,000   

September 30, 2015

   $ 56,250,000   

December 31, 2015

   $ 56,250,000   

March 31, 2016

   $ 56,250,000   

To the extent not previously repaid, all unpaid Term A Loans shall be paid in
full in Dollars by the Borrower on the Maturity Date; provided that, to the
extent specified in the applicable Extension Offer, amortization payments with
respect to Extended Term A Loans for periods prior to the then current Maturity
Date for Term A Loans may be reduced (but not increased) and amortization
payments required with respect to Extended Term A Loans for periods after the
Maturity Date for Term A Loans shall be as specified in the applicable Extension
Offer.

The Borrower shall repay Term B Loans on each date set forth below in the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Sections 2.11(a) and 2.11(d)):

 

Date

   Amount  

September 30, 2011

   $ 1,750,000   

December 31, 2011

   $ 1,750,000   

March 31, 2012

   $ 1,750,000   

June 30, 2012

   $ 1,750,000   

September 30, 2012

   $ 1,750,000   

December 31, 2012

   $ 1,750,000   

March 31, 2013

   $ 1,750,000   

June 30, 2013

   $ 1,750,000   

 

53



--------------------------------------------------------------------------------

September 30, 2013

   $ 1,750,000   

December 31, 2013

   $ 1,750,000   

March 31, 2014

   $ 1,750,000   

June 30, 2014

   $ 1,750,000   

September 30, 2014

   $ 1,750,000   

December 31, 2014

   $ 1,750,000   

March 31, 2015

   $ 1,750,000   

June 30, 2015

   $ 1,750,000   

September 30, 2015

   $ 1,750,000   

December 31, 2015

   $ 1,750,000   

March 31, 2016

   $ 1,750,000   

June 30, 2016

   $ 1,750,000   

September 30, 2016

   $ 1,750,000   

December 31, 2016

   $ 1,750,000   

March 31, 2017

   $ 1,750,000   

June 30, 2017

   $ 1,750,000   

September 30, 2017

   $ 1,750,000   

December 31, 2017

   $ 1,750,000   

March 31, 2018

   $ 1,750,000   

To the extent not previously repaid, all unpaid Term B Loans shall be paid in
full in Dollars by the Borrower on the Maturity Date; provided that, to the
extent specified in the applicable Extension Offer, amortization payments with
respect to Extended Term B Loans for periods prior to the then current Maturity
Date for Term B Loans may be reduced (but not increased) and amortization
payments required with respect to Extended Term B Loans for periods after the
Maturity Date for Term B Loans shall be as specified in the applicable Extension
Offer.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

54



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty but subject
to break funding payments required by Section 2.16 and any fees owing pursuant
to Section 2.12(d), subject to prior notice in accordance with the provisions of
this Section 2.11(a). The Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied as directed by the Borrower and each
mandatory prepayment of a Term Loan Borrowing shall be applied in accordance
with Section 2.11(d). Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

(b) If at any time, (i) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the
Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds 105% of
the aggregate Multicurrency Tranche Commitments or (ii) for any other reason,
the sum of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures of any Class (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Commitments of such
Class, the Borrower shall in each case immediately repay the applicable
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) of each Class to be less than or
equal to the aggregate Commitments of such Class.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall, within five (5) Business Days after
such Net Proceeds are received, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower or its relevant Restricted Subsidiaries intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 270 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other

 

55



--------------------------------------------------------------------------------

tangible assets (excluding inventory) to be used in the business of the Borrower
and/or its Restricted Subsidiaries, and certifying that no Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided further that to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 270 day period (or committed to be
applied by the end of the 270 day period and applied within 90 days after the
end of such 270 day period), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied.

(d) Subject to Section 2.11(e) below, all such amounts pursuant to
Section 2.11(c) shall be applied (i) first, to prepay the next eight scheduled
principal payments in respect of each of the Term A Loans and the Term B Loans
on a pro rata basis in the order of maturity and (ii) second, to prepay the
remaining scheduled principal payments in respect of the Term A Loans and Term B
Loans on a pro rata basis.

(e) As long as Term A Loans are outstanding, the Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.11(c) at least three (3) Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Term Lender
of the contents of any such prepayment notice and of such Term Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the Term Loans). As long as Term A Loans are outstanding, any Term B
Lender (a “Declining Term B Lender,” and any Term B Lender which is not a
Declining Term B Lender, an “Accepting Term B Lender”) may elect, by delivering
written notice to the Administrative Agent and the Borrower no later than 5:00
p.m. one (1) Business Day after the date of such Term B Lender’s receipt of
notice from the Administrative Agent regarding such prepayment, that any
mandatory prepayment otherwise required to be made with respect to the Term B
Loans held by such Term B Lender pursuant to Section 2.11(c) not be made (the
aggregate amount of such prepayments declined by the Declining Term B Lenders,
the “Declined Prepayment Amount”). If a Term B Lender fails to deliver notice
setting forth such rejection of a prepayment to the Administrative Agent within
the time frame specified above or such notice fails to specify the principal
amount of the Term B Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term B Loans. In
the event that the Declined Prepayment Amount is greater than $0, the
Administrative Agent will promptly notify each Term A Lender and Accepting Term
B Lender of the amount of such Declined Prepayment Amount and of such Term A
Lender’s and Accepting Term B Lender’s ratable portion of such Declined
Prepayment Amount (based on such Lender’s Applicable Percentage in respect of
the Term A Loans and Term B Loans (excluding the Applicable Percentage of
Declining Term B Lenders), as applicable). Any such Accepting Term B Lender may
elect, by delivering, not less than one (1) Business Day prior to the proposed
prepayment date, a written notice, that such Accepting Term B Lender’s ratable
portion of such Declined Prepayment Amount not be applied to repay such
Accepting Term B Lender’s Term Loans, in which case the portion of such Declined
Prepayment Amount which would otherwise have been applied to such Term Loans of
the Declining Term Lenders shall instead be retained by the Borrower. For the
avoidance of doubt, the Borrower may, at its option, apply any amounts retained
in accordance with the immediately preceding sentence to prepay loans in
accordance with Section 2.11(a) above.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the Available Revolving Commitment of
such Revolving Lender during the period from and including the Effective Date to
but excluding the date on which the last of the Revolving Commitments (or
Extended Revolving Commitments) terminates. Accrued commitment fees shall be

 

56



--------------------------------------------------------------------------------

payable in arrears on the last day of March, June, September and December of
each year and on the date on which the last of the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which such
Revolving Commitments terminate shall be payable on demand. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which the last of such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate per annum separately agreed upon by the Borrower and
the Issuing Bank on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the last of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the last of the Revolving Commitments terminate and
any such fees accruing after the date on which the such Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) In the event that prior to the date that is six (6) months after the
Effective Date (i) the Borrower prepays, refinances, substitutes or replaces any
Term B Loans in connection with a Repricing Transaction, (ii) the Borrower
effects any amendment of this Agreement resulting in a Repricing Transaction or
(iii) a Term B Lender is replaced as a result of the mandatory assignment of its
portion of the applicable Loan pursuant to Section 9.02(e) following the failure
of such Lender to consent to an amendment hereof that would result in a
Repricing Transaction, then the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Lenders, (I) in the case of
clause (i), a prepayment premium of 1.00% of the aggregate principal amount of
the initial Term B Loans so prepaid, refinanced, substituted or replaced, (II)
in the case of clause (ii), a fee equal to 1.00% of the aggregate principal
amount of the applicable Term B Loans outstanding immediately prior to such
amendment and (III) in the case of clause (iii), a fee equal to 1.00% of the
aggregate principal amount of Term B Loans of such replaced Lender outstanding
immediately prior to the applicable mandatory assignment.

 

57



--------------------------------------------------------------------------------

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Revolving Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling, interest shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

58



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and any such Eurocurrency Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency, such
Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes
(including any change in the rate of Excluded Taxes)) with respect to this
Agreement, or any Loan made by it or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or the Issuing Bank hereunder, whether of principal, interest
or otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the

 

59



--------------------------------------------------------------------------------

Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts under this Section 2.16 incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
amount and of such Lender’s intention to claim compensation therefor.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes;

 

60



--------------------------------------------------------------------------------

provided that if the Borrower shall be required to deduct any Indemnified Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes imposed on or incurred
by the Administrative Agent, a Lender or the Issuing Bank to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and calculation of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time(s) and in the manner(s) prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower as will permit such payments to be made without withholding or
at a reduced rate.

(f) Each Lender and Administrative Agent that is a United States Person, as
defined in section 7701(a)(30) of the Code (other than Persons that are
corporations or otherwise exempt from United States backup withholding Tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law
or reasonably requested by the Borrower, to the Borrowers and the Administrative
Agent (as applicable), a properly completed and duly executed United States
Internal Revenue Form W-9 or any successor form, certifying that such Person is
exempt from United States backup withholding Tax on payments made hereunder.

(g) If a Lender or the Administrative Agent shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes paid by the Borrower pursuant to this
Section 2.17, such Lender or Administrative Agent, as applicable, shall promptly
notify the Borrower of the availability of such refund claim and, if the Lender
or the Administrative Agent, as applicable, determines in its sole discretion
that making a claim for refund

 

61



--------------------------------------------------------------------------------

will not have an adverse effect on its Taxes or business operations, shall,
within 60 days after receipt of a request by the Borrower, make a claim to such
Governmental Authority for such refund. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.17 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) and the Borrower
for any Excluded Taxes, in each case attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(h) shall be paid within ten (10) days after the Administrative
Agent or the Borrower (as applicable) delivers to the applicable Lender a
certificate stating the amount of Taxes or Excluded Taxes so paid or payable by
the Administrative Agent or the Borrower (as applicable). Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 1 Pierrepont Plaza, Brooklyn, NY 11201, Attention of: Stephen
Giacolone (Telecopy No. (212) 507-6680) or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto, or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of

 

62



--------------------------------------------------------------------------------

any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the applicable Lenders in such Original Currency, then all payments
to be made by the Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied on a pro rata basis
among the relevant Lenders under the Class of Loans being prepaid as specified
by the Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to any Secured Party by the Borrower. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such received proceeds and
payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums due and payable under the Loan Documents, may be
paid from the proceeds of Borrowings made hereunder pursuant to Section 2.03.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations

 

63



--------------------------------------------------------------------------------

in the Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than, except as provided in Section 2.24, to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) Subject to Section 2.22, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17 or if any Lender delivers a notice pursuant
to Section 2.26, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

64



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15, or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
if any Lender delivers a notice pursuant to Section 2.26, or (iii) any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including any amounts under Section 2.16), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Incremental Credit Extensions.

(a) The Borrower may, by written notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders)
from time to time after the Effective Date, request Incremental Term A Loan
Commitments, Incremental Term B Loan Commitments and/or Incremental Revolving
Commitments, as applicable, in an aggregate amount not to exceed the Incremental
Amount from one or more Incremental Term A Lenders, Incremental Term B Lenders
and/or Incremental Revolving Lenders (which, in each case, may include any
existing Lender) willing to provide such Incremental Term A Loans, Incremental
Term B Loans and/or Incremental Revolving Commitments, as the case may be, in
their own discretion. Such notice shall set forth (i) the amount of the
Incremental Term A Loan Commitments, Incremental Term B Loan Commitments and/or
Incremental Revolving Commitments being requested (which shall be in minimum
increments of $10,000,000 and a minimum amount of $25,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term A
Loan Commitments, Incremental Term B Loan Commitments and/or Incremental
Revolving Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of Incremental Revolving Commitments, whether such
Incremental Revolving Commitments are to be Dollar Tranche Commitments or
Multicurrency Tranche Commitments, (iv) in the case of Incremental Term A Loan
Commitments, whether such Incremental Term A Loan Commitments are to be Term A
Loan Commitments or commitments to make term loans with interest rates and/or
amortization and/or maturity and/or other terms different from the Term A Loans
(“Other Term A Loans”), and (v) in the case of Incremental Term B Loan
Commitments, whether such Incremental Term B Loan Commitments are to be Term B
Loan Commitments or commitments to make term loans with interest rates and/or
amortization and/or maturity and/or other terms different from the Term B Loans
(“Other Term B Loans”),

 

65



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term A Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term A Loan Commitment of such Incremental Term A Lender. Each Incremental
Amendment providing for Incremental Term A Loans shall specify the terms of the
applicable Incremental Term A Loans; provided that (i) except as to pricing,
amortization, mandatory prepayments and final maturity date (which shall,
subject to clause (ii), (iii) and (iv) of this proviso, be determined by the
Borrower and the Incremental Term Lenders in their sole discretion), the Other
Term A Loans shall have (x) the same terms as the Term A Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Other Term A Loans shall be no earlier than the
Maturity Date of the Term A Loans, (iii) the Weighted Average Life to Maturity
of any Other Term A Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term A Loans and (iv) the prepayment provisions
of any Other Term A Loans shall not be more favorable than the prepayment
provisions applicable to the Term A Loans; provided, further, if issued prior to
June 17, 2012, the all-in yield in respect of any Other Term A Loan (which shall
be deemed to include all upfront or similar fees or original issue discount
payable by the Borrower to all Lenders providing such Other Term A Loan in the
initial primary syndication thereof (exclusive of customary arranger and
underwriting fees)) and LIBO Rate and Alternate Base Rate floors, if any) shall
be no more than fifty (50) basis points (0.50%) higher than the all-in yield
applicable to the Term A Loans (which shall be deemed to include all upfront or
similar fees or original issue discount payable by the Borrower to all Term A
Lenders in the initial primary syndication thereof (exclusive of customary
arranger and underwriting fees), or if the all-in yield in respect of any Other
Term A Loan does so exceed such all-in yield applicable to the Term A Loans, the
Applicable Rate with respect to the Term A Loans shall be increased so that the
all-in yield in respect of such Other Term A Loans (which shall be deemed to
include all upfront or similar fees or original issue discount payable by the
Borrower to all Lenders providing such Other Term A Loans in the initial primary
syndication thereof (exclusive of customary arranger and underwriting fees) and
LIBO Rate and Alternate Base Rate floors, if any)), is no more than fifty
(50) basis points (0.50%) higher than the all-in yield for the Term A Loans
(which shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower to all Term A Lenders in the initial primary
syndication thereof (exclusive of customary arranger and underwriting fees)).
The Incremental Term A Loans shall rank pari passu or junior in right of payment
and of security with the Term A Loans; provided that, if such Incremental Term A
Loans rank junior in right of security with the Term A Loans, such Incremental
Term Loans will be established as a separate Tranche from the Term A Loans. In
the case of any second lien Incremental Term A Loans, such Indebtedness shall be
subject to the terms of a customary intercreditor agreement satisfactory in form
and substance to the Administrative Agent.

(c) The Borrower and each Incremental Term B Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term B Loan Commitment of such Incremental Term B Lender. Each Incremental
Amendment providing for Incremental Term B Loans shall specify the terms of the
applicable Incremental Term B Loans; provided that (i) except as to pricing,
amortization, mandatory prepayments and final maturity date (which shall,
subject to clause (ii), (iii) and (iv) of this proviso, be determined by the
Borrower and the Incremental Term Lenders in their sole discretion), the Other
Term B Loans shall have (x) the same terms as the Term B Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Other Term B Loans shall be no earlier than the
Maturity Date of the Term B Loans, (iii) the Weighted Average Life to Maturity
of any Other Term B Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term B Loans and (iv) the prepayment provisions
of any Other Term B Loans shall not be more favorable than the prepayment
provisions applicable to the Term B Loans; provided, further, if issued prior to

 

66



--------------------------------------------------------------------------------

June 17, 2012, the all-in yield in respect of any Other Term B Loan (which shall
be deemed to include all upfront or similar fees or original issue discount
payable by the Borrower to all Lenders providing such Other Term B Loan in the
initial primary syndication thereof (exclusive of customary arranger and
underwriting fees)) and LIBO Rate and Alternate Base Rate floors, if any) shall
be no more than fifty (50) basis points (0.50%) higher than the all-in yield
applicable to the Term B Loans (which shall be deemed to include all upfront or
similar fees or original issue discount payable by the Borrower to all Term B
Lenders in the initial primary syndication thereof (exclusive of customary
arranger and underwriting fees), or if the all-in yield in respect of any Other
Term B Loan does so exceed such all-in yield applicable to the Term B Loans, the
Applicable Rate with respect to the Term B Loans shall be increased so that the
all-in yield in respect of such Other Term B Loans (which shall be deemed to
include all upfront or similar fees or original issue discount payable by the
Borrower to all Lenders providing such Other Term B Loans in the initial primary
syndication thereof (exclusive of customary arranger and underwriting fees) and
LIBO Rate and Alternate Base Rate floors, if any)), is no more than fifty
(50) basis points (0.50%) higher than the all-in yield for the Term B Loans
(which shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower to all Term B Lenders in the initial primary
syndication thereof (exclusive of customary arranger and underwriting fees)).
The Incremental Term B Loans shall rank pari passu or junior in right of payment
and of security with the Term B Loans; provided that, if such Incremental Term B
Loans rank junior in right of security with the Term B Loans, such Incremental
Term Loans will be established as a separate Tranche from the Term B Loans. In
the case of any second lien Incremental Term B Loans, such Indebtedness shall be
subject to the terms of a customary intercreditor agreement.

(d) The Borrower and each Incremental Revolving Lender shall execute and deliver
to the Administrative Agent an Incremental Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Revolving Commitment of such Incremental Revolving Lender. Any
Incremental Revolving Commitment established hereunder shall have terms
identical to the Revolving Commitments existing on the Effective Date, it being
understood that the Borrower and the Administrative Agent may make (without the
consent of or notice to any other party) any amendment to reflect such increase
in the Revolving Commitments.

(e) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) both at the time of any such request and upon the effectiveness of
any Incremental Amendment, (A) no Default or Event of Default shall exist and
(B) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case,
such representations and warranties shall be true and correct) and at the time
that any such Incremental Term Loan or Incremental Revolving Commitment is made
(and after giving effect thereto) (A) no Default or Event of Default shall exist
and (B) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case,
such representations and warranties shall be true and correct), (ii) on a
pro forma basis as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered to the Administrative Agent
pursuant to clauses (a) or (b) of Section 5.01 as if (x) in the case of any
Incremental Term Loans, such Incremental Term Loans had been outstanding on the
last day of such fiscal quarter of the Borrower for testing compliance therewith
or (y) in the case any Incremental Revolving Commitments, all Revolving Loans
available to the Borrower, including any such Incremental Revolving Commitment,
had been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith, (A) the Borrower shall be in compliance with the
covenants set forth in Section 6.12 and (B) the Senior Secured Leverage Ratio
shall be no greater than 3.5 to 1.0 and (iii) the Administrative Agent

 

67



--------------------------------------------------------------------------------

shall have received documents and legal opinions consistent with those delivered
on the Effective Date as to such matters as are reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Amendment,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loan Commitments
and/or Incremental Revolving Commitments evidenced thereby. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent and furnished to the other parties hereto.

(f) The Incremental Amendment may, without the consent of any Agents or Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20. The Borrower
will use the proceeds of the Incremental Term Loans and Incremental Revolving
Loans for general corporate purposes of the Borrower and its Subsidiaries.
Incremental Term Loans and Incremental Revolving Commitments may be made by any
existing Lender (but each existing Lender will not have an obligation to make a
portion of any Incremental Term Loan or Incremental Revolving Commitments) or by
any other bank or other financial institution; provided that any bank or
financial institution other than the existing Lenders providing Incremental
Revolving Commitments shall be reasonably satisfactory to the Administrative
Agent and the Borrower. No Lender shall be obligated to provide any Incremental
Term Loans or Incremental Revolving Commitments, unless it so agrees.

(g) This Section 2.20 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

68



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby under Section 9.02;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Default has occurred and is continuing: all or any part of the
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Dollar Tranche Lenders in accordance with their respective Dollar
Tranche Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Commitments and (B) each non-Defaulting Lender’s
Dollar Tranche Revolving Credit Exposure does not exceed such non-Defaulting
Lender’s Dollar Tranche Commitment; and all or any part of the Dollar Tranche LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Dollar Tranche Lenders in accordance with their respective Dollar Tranche
Percentages but only to the extent (C) the sum of all non-Defaulting Lenders’
Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s Dollar
Tranche LC Tranche Exposure does not exceed the total of all non-Defaulting
Dollar Tranche Lenders’ Dollar Tranche Commitments and (D) each non-Defaulting
Lender’s Dollar Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Dollar Tranche Commitment; and all or any part of the
Multicurrency Tranche LC Exposure of such Defaulting Lender shall be reallocated
among the non-Defaulting Multicurrency Tranche Lenders in accordance with their
respective Multicurrency Tranche Percentages but only to the extent (E) the sum
of all non-Defaulting Lenders’ Multicurrency Tranche Revolving Credit Exposures
plus such Defaulting Lender’s Multicurrency Tranche LC Tranche Exposure does not
exceed the total of all non-Defaulting Multicurrency Tranche Lenders’
Multicurrency Tranche Commitments and (F) each non-Defaulting Lender’s
Multicurrency Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Multicurrency Tranche Commitment;

(ii) if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

69



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans (other than Swingline
Loans) and/or Multicurrency Tranche Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23. Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term A Lenders of Term A Loans with a like Maturity Date, all
Term B Lenders of Term B Loans with a like Maturity Date, all Incremental Term
Lenders of Incremental Term Loans with a like Maturity Date, all Lenders of
Other Term Loans with a like Maturity Date, all Lenders of Other Refinancing
Term Loans with a like Maturity Date, all Incremental Revolving Lenders of
Incremental Revolving Commitments with a like Maturity Date, all Revolving
Lenders with Revolving Commitments with a like Maturity Date or all Lenders with
Other Refinancing Revolving Commitments with a like Maturity Date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Loans or the aggregate amount of the Commitments with the same
Maturity Date, as the case may be) and on the same terms to each such Lender,
the Borrower may from time to time

 

70



--------------------------------------------------------------------------------

offer to extend the maturity date for any Term A Loans, Term B Loans,
Incremental Term Loans, Other Term Loans, Other Refinancing Term Loans,
Revolving Commitments, Incremental Revolving Commitments and/or Other
Refinancing Revolving Commitments and otherwise modify the terms of such Loans
and/or Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Loans and/or Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Loans) (each, an “Extension”,
and each group of Loans or Commitments, as applicable, in each case as so
extended, as well as the original Loans and Commitments (in each case not so
extended), being a Tranche; any Extended Term A Loans, Extended Term B Loans,
Extended Incremental Term Loans or Extended Other Term Loans shall constitute a
separate Tranche of Term Loans from the Tranche of Term Loans from which they
were converted, and any Extended Revolving Commitments shall constitute a
separate Tranche of Revolving Commitments from the Tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders or at the time of the
Extension;

(ii) except as to interest rates, fees and final maturity (which shall, subject
to the requirements of this Section 2.23, be determined by Borrower and set
forth in the relevant Extension Offer), the Revolving Commitment, the
Incremental Revolving Commitment or Other Refinancing Revolving Commitment of
any Revolving Lender (an “Extending Revolving Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment, Incremental Revolving Commitment or Other
Refinancing Revolving Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolving Commitments, the Incremental
Revolving Commitments or Other Refinancing Revolving Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections 2.05(d)
and 2.06(k) to the extent dealing with Letters of Credit and Swingline Loans
which mature or expire after a Maturity Date when there exist Extended Revolving
Commitments with a longer Maturity Date, all Letters of Credit and Swingline
Loans shall be participated in on a pro rata basis by all Lenders with Revolving
Commitments, Incremental Revolving Commitments or Other Refinancing Revolving
Commitments in accordance with their pro rata share of the aggregate Revolving
Commitment, Incremental Revolving Commitment or Other Refinancing Revolving
Commitment (and except as provided in Sections 2.05(d) and 2.06(k), without
giving effect to changes thereto on an earlier Maturity Date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued) and all
borrowings under Revolving Commitments, Incremental Revolving Commitments or
Other Refinancing Revolving Commitments and repayments thereunder shall be made
on a pro rata basis (except for (A) payments of interest and fees at different
rates on Extended Revolving Commitments (and related outstandings) and
(B) repayments required upon the Maturity Date for the non-extending Revolving
Commitments, Incremental Revolving Commitments or Other Refinancing Revolving
Commitments) and (y) at no time shall there be Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than three different Maturity Dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (v), (vi) and (vii), be determined by
the Borrower and set forth in the relevant Extension Offer), the Term A Loans of
any Term A Lender (an “Extending Term A Lender”) extended pursuant to any
Extension (“Extended Term A Loans”) shall have the same terms as the Tranche of
Term A Loans subject to such Extension Offer;

 

71



--------------------------------------------------------------------------------

(iv) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (v), (vi) and (vii), be determined by
the Borrower and set forth in the relevant Extension Offer), the Term B Loans of
any Term B Lender (an “Extending Term B Lender”) extended pursuant to any
Extension (“Extended Term B Loans”) shall have the same terms as the Tranche of
Term B Loans subject to such Extension Offer;

(v) the final maturity date for any Extended Term A Loans shall be no earlier
than the then latest Maturity Date for Term A Loans hereunder and the
amortization schedule applicable to Extended Term A Loans pursuant to
Section 2.10(a) for periods prior to the applicable Maturity Date may not be
increased; the final maturity date for any Extended Term B Loans shall be no
earlier than the then latest Maturity Date for Term B Loans hereunder and the
amortization schedule applicable to Extended Term B Loans pursuant to
Section 2.10(a) for periods prior to the applicable Maturity Date may not be
increased;

(vi) the Weighted Average Life to Maturity of any Extended Term A Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term A
Loans extended thereby; the Weighted Average Life to Maturity of any Extended
Term B Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term B Loans extended thereby;

(vii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(viii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof), Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments, as the case may be, in
respect of which applicable Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans, Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the applicable Term Loans, Revolving Loans, Incremental
Revolving Loans or Other Refinancing Loans, as the case may be, of the
applicable Term Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Lenders, as the case may be, have accepted such
Extension Offer;

(ix) all documentation in respect of such Extension shall be consistent with the
foregoing,

(x) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Borrower shall deliver to the Administrative
Agent one or more legal opinions reasonably satisfactory to the Administrative
Agent and a certificate of an authorized officer of each Loan Party dated the
applicable date of the Extension and executed by an authorized officer of such
Loan Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (y) the conditions set forth in
Section 4.02 shall be satisfied (with all references in such Section to any
credit event being deemed to be references to the Extension on the applicable
date of the Extension) and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of the Extension and
executed by a financial officer of the Borrower;

 

72



--------------------------------------------------------------------------------

(xi) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower; and

(xii) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.23, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.11 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment; provided
that (A) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in Borrower’s
sole discretion and may be waived by Borrower) of Term A Loans, Term B Loans,
Other Refinancing Term Loans or Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments (as applicable) of any or
all applicable Tranches be tendered and (B) no Tranche of Extended Loans shall
be in an amount of less than $100,000,000 (the “Minimum Tranche Amount”), unless
such Minimum Tranche Amount is waived by the Administrative Agent. Subject to
compliance with the terms of this Section 2.23, the Administrative Agent, the
Issuing Bank and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.23 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.11 and 2.18) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.23.

(c) No consent of any Lender, the Issuing Bank or the Administrative Agent shall
be required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term A Loans, Term
B Loans, Other Refinancing Term Loans, Revolving Commitments, Incremental
Revolving Commitments and/or Other Refinancing Revolving Commitments (or a
portion thereof); provided that the consent of the Issuing Bank shall be
required to effect an Extension of Revolving Commitments. All Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Secured Obligations under this Agreement and the other Loan Documents
that are secured by all or a portion of the Collateral on a pari passu or junior
lien basis with all other applicable Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Tranches or sub-tranches in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Tranches or subtranches, in each case on
terms consistent with this Section 2.23. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

 

73



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.

(e) Notwithstanding anything to the contrary contained herein, no Lender shall
be required to accept an Extension Offer.

SECTION 2.24. Loan Repurchases.

(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.24 and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than U.S. $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);

(iv) after giving effect to any purchase of Term Loans of the applicable Class
or Classes pursuant to this Section 2.24, Liquidity shall not be less than
$200,000,000;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the applicable
Borrower shall automatically be cancelled and retired by such Borrower on the
settlement date of the relevant purchase (and may not be resold), and in no
event shall such Borrower be entitled to any vote hereunder in connection with
such Term Loans;

(vi) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

(vii) the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such Person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;

 

74



--------------------------------------------------------------------------------

(viii) at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with the preceding clause
(vii);

(ix) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis; and

(x) no purchase of any Term Loans shall be made from the proceeds of any
Revolving Loan or Swingline Loan.

(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Term Loan Lender for any termination of
such Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.24, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.24 (provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer). For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.16, Section 2.18 and Section 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.24. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Section 9.03 to the same
extent as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Purchase Offer.

(d) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

SECTION 2.25. Refinancing Amendment. At any time after the Effective Date, the
Borrower may obtain, from any Lender or any Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans or
Commitments then outstanding under this Agreement (which for purposes of this
Section 2.25 will be deemed to include any then outstanding Other Refinancing
Loans, Other Refinancing Commitments, Incremental Loans, Incremental
Commitments, Extended Loans or Extended Commitments), in the form of Other
Refinancing Loans or Other

 

75



--------------------------------------------------------------------------------

Refinancing Commitments in each case pursuant to a Refinancing Amendment;
provided that such Credit Agreement Refinancing Indebtedness (i) will rank pari
passu or junior in right of payment and of security with the other Loans and
Commitments hereunder, (ii) will have such pricing, premiums and optional
prepayment or redemption terms as may be agreed by the Borrower and the Lenders
thereof; (iii) will have a later maturity date than, and will have a Weighted
Average Life to Maturity equal to or greater than, the Loans or Commitments
being refinanced and (iv) will have terms and conditions that are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Credit Agreement Refinancing Indebtedness than those
applicable to the Loans or Commitments being refinanced; provided, further, that
the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Any Other Refinancing Loans or
Other Refinancing Commitments, as applicable, may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Refinancing Amendment. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). Each Credit Agreement Refinancing Indebtedness incurred
under this Section 2.25 shall be in an aggregate principal amount that is not
less than $100,000,000. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other
Refinancing Loans and/or Other Refinancing Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.25. This Section 2.25 shall
supersede any provisions in Section 2.18 or 9.02 to the contrary.

SECTION 2.26. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurocurrency Loans or to
convert ABR Loans to Eurocurrency Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative

 

76



--------------------------------------------------------------------------------

Agent without reference to the Adjusted LIBO Rate component of the Alternate
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loan and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Material Restricted Subsidiaries is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (to the extent the concept is applicable in such jurisdiction) is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 hereto identifies each Subsidiary (other than Subsidiaries in respect of
which the Borrower and its Subsidiaries own less than 50% of the Equity
Interests thereof) as of the Effective Date, noting whether such Subsidiary is a
Material Subsidiary, whether such Subsidiary is an Unrestricted Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. All of the
outstanding shares of capital stock and other equity interests of each Material
Restricted Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Material Restricted Subsidiary
are owned, beneficially and of record, by the Borrower or any Material
Restricted Subsidiary free and clear of all Liens, other than Liens created
under the Loan Documents and Liens permitted by Section 6.02. As of the
Effective Date, there are no outstanding commitments or other obligations of any
Material Restricted Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Material Restricted Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

77



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Material Restricted Subsidiaries or any
order of any Governmental Authority, (c) will not violate in any material
respect or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any of its Material Restricted
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Material Restricted
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Material Restricted Subsidiaries,
other than Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010 reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Material Restricted
Subsidiaries has good title to, or (to the knowledge of the Borrower) valid
leasehold interests in, all its real and personal property (excluding
intellectual property, which is considered in Section 3.05(b)) material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not (to the knowledge of the Borrower) infringe
upon the rights of any other Person, except for any such infringements (or
ownership or license issues) that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except as set
forth in Schedule 3.06 hereto and the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2010 and the Borrower’s Quarterly Report on Form
10-Q for the period ending March 31, 2011, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply

 

78



--------------------------------------------------------------------------------

with any permit, license or other approval required under any Environmental Law,
(ii) is subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened that have resulted
in, or could reasonably be expected to result in, a Material Adverse Effect. The
hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law relating to such matters
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect. All material payments due from the Borrower or any of its
Subsidiaries, or for which any claim may be made against the Borrower or any of
its Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as liabilities on the books of the
Borrower or such Subsidiary except to the extent that the failure to do so has
not resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Borrower or any of its
Material Restricted Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
Schedule 3.07 hereto, each of the Borrower and its Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all federal Tax returns and all other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, in each case, when taken together with all other such ERISA Events
for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. All written or formally presented information,
including the Information Memorandum, other than any projections and information
of a general economic or general industry nature, furnished by or on behalf of,
the Borrower or any Subsidiary to the Administrative Agent, any of its
Affiliates or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, taken as a whole together with all other written
information so delivered on or prior to any date of determination (including
this Agreement) and all information contained in regular or periodic reports
filed by or on behalf of the Borrower with the SEC on or prior to such date is
(or will when furnished be) complete and correct in all material respects and
does not (or will not when furnished) contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to forecasts or
projected financial information, the

 

79



--------------------------------------------------------------------------------

Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time so furnished and,
if furnished prior to the Effective Date, as of the Effective Date (it being
understood by the Administrative Agent and the Lenders that any such projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower or its Subsidiaries, that no assurances can
be given that such projections will be realized and that actual results may
differ materially from such projections).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Restricted Subsidiary except for Liens
permitted by Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Security Interest in Collateral. The Collateral Documents, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral covered thereby and (i) when the
Collateral constituting certificated securities (as defined in the UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the Liens under the Collateral Documents will constitute
a fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Documents will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral to the extent
perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for Liens permitted by
Section 6.02.

SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan or the issuance of each Letter
of Credit made or issued and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis will exceed their consolidated
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and its Restricted
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and its Restricted Subsidiaries on
a consolidated basis will not have incurred any debts and liabilities,
subordinated, contingent or otherwise, that they do not believe that they will
be able to pay as such debts and liabilities become absolute and matured; and
(d) the Borrower and its Restricted Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted following the Effective Date.

 

80



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder on the Effective Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and the other documents and
instruments described in the list of closing documents attached as Exhibit B.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties and (ii) Perkins Coie LLP, local counsel in Washington, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsels to deliver such opinions.

(c) The Lenders shall have received (i) unaudited interim consolidated financial
statements of the Borrower and AMS for each quarterly period ended subsequent to
December 31, 2010 and more than 45 days prior to the Effective Date and
(ii) quarterly financial statement projections for the fiscal year of the
Borrower ending December 31, 2011 and annual financial statement projections
through and including the Borrower’s 2018 fiscal year (in each case, giving
effect to the AMS Acquisition).

(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit B and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, to the extent reasonably requested prior to the Effective
Date.

(e) The Administrative Agent shall have received a customary payoff letter
confirming that all Indebtedness under the Existing Credit Agreement and the
Existing Target Credit Agreement shall have been fully repaid (except to the
extent being so repaid with the initial Loans and to the extent that outstanding
letters of credit are continued hereunder) and all commitments thereunder shall
have been terminated and cancelled and any and all liens thereunder shall have
been terminated and released, in each case prior to or concurrently with the
initial funding of the Loans.

(f) The AMS Acquisition shall have been consummated pursuant to the AMS
Acquisition Agreement, substantially concurrently with the initial funding of
Loans hereunder, and no

 

81



--------------------------------------------------------------------------------

provision thereof shall have been amended or waived in a manner materially
adverse to the Lenders without the prior written consent of Morgan Stanley
Senior Funding, Inc. and Bank of America, N.A. (it being understood and agreed
that (i) any cash increase to the purchase price, (ii) any decrease to the
purchase price in excess of 10% of the aggregate purchase price unless the
Borrower shall have reduced the Term A Loan Commitment, the Term B Loan
Commitment and the Bridge Facility Commitment on a ratable basis (after giving
effect to any concurrent ratable reduction with cash consideration paid) in an
aggregate amount equal to such decrease in purchase price, and (iii) any change
in the definition of “Material Adverse Effect” in the AMS Acquisition Agreement
shall be deemed to be materially adverse to the Lenders).

(g) The Borrower shall have received no less than $900,000,000 in aggregate
gross cash proceeds form the issuance by the Borrower of senior unsecured notes
(which may, for the avoidance of doubt, include equity-linked debt securities)
(the “Senior Notes”) in a public offering or a Rule 144A or other private
placement or the borrowing of the initial loans under the Bridge Facility.

(h) The Lenders shall have received a pro forma consolidated balance sheet of
the Borrower as of March 30, 2011 and a pro forma statement of operations for
the 12-month period ending on such date, in each case adjusted to give effect to
the consummation of the AMS Acquisition and the financings contemplated hereby
as if such transactions had occurred on such date or on the first day of such
period, as applicable.

(i) The Administrative Agent and the Lenders shall have received a written
certification from an officer of the Borrower that, after giving effect to the
AMS Acquisition and any incurrence of indebtedness in connection therewith, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are solvent
as described in Section 3.17.

(j) (i) The Specified Representations shall be true and correct giving effect to
the Transactions, (ii) such of the representations and warranties made by AMS in
the AMS Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower (or any of its Affiliates) has the
right to terminate its (or their) obligations (or to refuse to consummate the
AMS Acquisition) under the AMS Acquisition Agreement as a result of a breach of
such representations in the AMS Acquisition Agreement, shall be true and correct
and (iii) such of the representations and warranties made by the Borrower (or
any of its Affiliates) in the AMS Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that AMS (or its Affiliates)
has the right to terminate its (or their) obligations (or to refuse to
consummate the AMS Acquisition) under the AMS Acquisition Agreement as a result
of a breach of such representations, shall be true and correct (all of the
representations and warranties described in this clause (j), collectively, the
“Effective Date Representations”).

(k) The Administrative Agent shall have received: (i) UCC financing statements
for each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral; (ii) all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers attached thereto; and
(iii) duly executed confirmatory grants of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties (it
being understood that subsequent recordings in the PTO or the United States
Copyright Office, as appropriate, and the taking of actions and making of
filings necessary under the applicable law to obtain the equivalent of
perfection may be necessary to perfect a security

 

82



--------------------------------------------------------------------------------

interest in such Intellectual Property acquired by the Loan Parties after the
Effective Date); provided that notwithstanding the foregoing or anything else to
the contrary contained in this Agreement or the other Loan Documents, to the
extent that any Collateral (other than the grant and perfection of security
interests in (x) the Equity Interests in Domestic Subsidiaries held by the
Borrower and the Subsidiary Guarantors (including those acquired in the AMS
Acquisition) unless arrangements reasonably satisfactory to the Administrative
Agent for timely post-closing delivery thereof shall have been made, (y) any
promissory notes and other evidence of Indebtedness held by the Borrower and the
Subsidiary Guarantors (including those acquired in the AMS Acquisition) unless
arrangements reasonably satisfactory to the Administrative Agent for timely
post-closing delivery thereof shall have been made and (z) other assets in which
a lien or security interest may be perfected by the filing of a financing
statement under the UCC) is not delivered on the Effective Date after the
Borrower’s use of commercially reasonable efforts to do so or without undue
delay, burden or expense, then the delivery of such Collateral shall not
constitute a condition precedent to the effectiveness of this Agreement but
shall be accomplished after the Effective Date pursuant to arrangements and
timing to be mutually agreed by the Borrower and the Administrative Agent.

(l) The Administrative Agent and the Lenders shall have received all fees with
respect to the Revolving Loans and Term Loans and other amounts due and payable
on or prior to the Effective Date, including, to the extent invoiced at least
one day prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

For purpose of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.01 to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto. The Administrative Agent shall notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on the
October 10, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (other than on the Effective Date), is subject to
the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect” , in which case,
such representations and warranties shall be true and correct) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects, other than to the extent qualified by materiality or “Material Adverse
Effect”, in which case such representation and warranty shall be true and
correct on and as of such earlier date.

 

83



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit made after the Effective Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), (i) an audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
for the Borrower and its consolidated Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, with such audited balance sheet and related consolidated
financial statements reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii) a
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows for the Borrower and its consolidated Restricted
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year certified by one of
the Borrower’s Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form),(i) a consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for the Borrower and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year and (ii) a
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows for the Borrower

 

84



--------------------------------------------------------------------------------

and its consolidated Restricted Subsidiaries as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, in each case all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries (or the Borrower
and its consolidated Restricted Subsidiaries, as applicable) on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 (including compliance on a consolidated basis
without giving effect to the Unrestricted Subsidiaries) and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with the delivery of the certificate of a Financial Officer of
the Borrower under clause (c) above, updated versions of the exhibits to the
Security Agreement (provided that if there have been no changes to any such
exhibits since the previous updating required thereby, the Borrower shall
indicate that there has been “no change” to the applicable exhibit(s));

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) as soon as available, but in any event not more than ninety (90) days after
the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for each month of the fiscal year following such
fiscal year in form reasonably satisfactory to the Administrative Agent (without
giving effect to any Unrestricted Subsidiaries);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

(h) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as may
be reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(g) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC

 

85



--------------------------------------------------------------------------------

at http://www.sec.gov; provided that, for the avoidance of doubt, the Borrower
shall be required to provide copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. In the event any financial statements delivered under clause (a) or
(b) above shall be restated, the Borrower shall deliver, promptly after such
restated financial statements become available, revised compliance certificates
required by clause (c) of this Section 5.01 with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer of
the Borrower.

SECTION 5.02. Notices of Material Events. The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Information required to be delivered pursuant to clause
(b) of this Section shall be deemed to have been delivered if such information,
or one or more annual or quarterly or other periodic reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that (i) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (ii) neither the
Borrower nor any of its Material Restricted Subsidiaries shall be required to
preserve any right, license, permit, privilege, franchise, patent, copyright,
trademark or trade name if the Borrower or such Material Restricted Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of business of the Borrower or such Material Restricted Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Material Restricted Subsidiary or the
Lenders.

 

86



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrower shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured. In the event the
Borrower or any of its Material Restricted Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and applicable law are made of all material financial dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Material Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender (pursuant
to a request made through the Administrative Agent), at reasonable times upon
reasonable prior notice (but not more than once annually if no Event of Default
shall exist), to visit and inspect its properties, to examine and make extracts
from its books and records, including examination of its environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Material Restricted Subsidiaries’ assets for internal
use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans funded on the
Effective Date will be used solely to finance a portion of the AMS Acquisition
(including the refinancing of loans under the Existing Target Credit Agreement
and the Existing Target Notes) and refinance the loans under the Existing Credit
Agreement. The proceeds of the Revolving Loans will be used for general
corporate purposes (including financing the AMS Acquisition and Permitted
Acquisitions) of the Borrower and its Restricted Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Domestic Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower as a Material Domestic
Subsidiary, the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Material Domestic
Subsidiary to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty and the Security Agreement (in each case in the form contemplated
thereby) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions thereof, the Subsidiary Guaranty and the Security Agreement to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions as may be reasonably requested by, and in form and substance
reasonably satisfactory to, the Administrative Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed
but excluding Excluded Assets) to be subject at all times to perfected Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents on a first priority basis, subject to no other Liens
other than Liens permitted by Section 6.02 (and provided further that such
perfection with respect to intellectual property shall be limited to the United
States). Without limiting the generality of the foregoing, the Borrower (i) will
cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by the Borrower or any other
Loan Party (other than Excluded Assets) to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
Subsidiary Guarantor to, deliver Mortgages and Mortgage Instruments with respect
to real property (excluding Excluded Assets) owned by the Borrower or such
Subsidiary Guarantor to the extent, and within such time period as is,
reasonably required by the Administrative Agent. Notwithstanding the foregoing,
(i) no such Mortgages and Mortgage Instruments are required to be delivered
hereunder until 90 days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto and (ii) no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder (A) until 90 days
after the Effective Date or such later date as the Administrative Agent may
agree in the exercise of its reasonable discretion with respect thereto, and
(B) to the extent the Administrative Agent or its counsel determines that such
pledge would not provide material credit support for the benefit of the Secured
Parties pursuant to legally valid, binding and enforceable pledge agreements.

(c) Without limiting the foregoing, the Borrower will, and will cause each other
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such

 

88



--------------------------------------------------------------------------------

documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrower (except that such perfection with respect to
intellectual property shall be limited to the United States).

(d) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Loan Party after the Effective Date (other
than Excluded Assets and assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Administrative Agent
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

(e) concurrently with the designation of any Subsidiary as a guarantor under any
other Material Indebtedness of the Borrower after the Effective Date, the
Borrower shall cause each such Subsidiary to deliver to the Administrative Agent
a duly executed copy of the Subsidiary Guaranty (or supplement thereto) pursuant
to which such Subsidiary agrees to be bound by the terms and provisions of the
Subsidiary Guaranty, and such Subsidiary Guaranty (or supplement thereto) shall
be accompanied by appropriate officer’s certificates, resolutions,
organizational documents and legal opinions of counsel as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

SECTION 5.10. Designation of Subsidiaries. The Borrower may, at any time from
and after the Effective Date, designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the covenants set forth in Section 6.12 on a pro forma basis
in accordance with Section 1.04(b) (and as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated as
an Unrestricted Subsidiary pursuant to this Section 5.10 and (iv) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, such Restricted Subsidiary, together with all other Unrestricted
Subsidiaries as of such date of designation (the “Designation Date”), must not
have contributed greater than ten percent (10%) of the Borrower’s Consolidated
EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of the most
recently ended fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01. The designation of any Restricted Subsidiary
as an Unrestricted Subsidiary after the Effective Date shall constitute an
Investment by the applicable Loan Party therein at the date of designation in an
amount equal to the fair market value of the applicable Loan Party’s investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the applicable Loan Party in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Loan Party’s Investment in
such Subsidiary. Notwithstanding the foregoing, the Borrower shall not be
permitted to be an Unrestricted Subsidiary.

 

89



--------------------------------------------------------------------------------

SECTION 5.11. Ratings. Until the Term B Loans are paid in full and terminated in
accordance with this Agreement, the Borrower shall use commercially reasonable
efforts to cause (x) S&P and Moody’s to continue to issue ratings for the Term
Loans, (y) Moody’s to continue to issue a corporate family rating (or the
equivalent thereof) of the Borrower and (z) S&P to continue to issue a corporate
credit rating (or the equivalent thereof) of the Borrower (it being understood,
in each case, that such obligation shall not require the Borrower to maintain a
specific rating).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been Cash Collateralized and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any refinancing, extensions, renewals or replacements of any such Indebtedness
that does not increase the outstanding principal amount thereof (other than with
respect to unpaid accrued interest and premium thereon, any committed or undrawn
amounts and underwriting discounts, fees, commissions and expenses, associated
with such Indebtedness);

(c) Indebtedness under the 2008 Subordinated Convertible Notes, the 2010 Senior
Notes and any Permitted Refinancing Indebtedness in respect thereof;

(d) Indebtedness of the Borrower to any Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Subsidiary; provided that Indebtedness
of any Restricted Subsidiary that is not a Loan Party to any Loan Party shall be
subject to the limitations set forth in Section 6.04(d);

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Subsidiary; provided that the aggregate
amount of Indebtedness and other payment obligations (other than in respect of
any overdrafts and related liabilities arising in the ordinary course of
business from treasury, depository and cash management services or in connection
with any automated clearing-house transfer of funds) of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);

(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition

 

90



--------------------------------------------------------------------------------

thereof, and any Permitted Refinancing Indebtedness in respect thereof; provided
that (i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness incurred under this clause (f) shall
not exceed, on a pro forma basis in accordance with Section 1.04(b), immediately
after giving effect to the issuance or incurrence of such Indebtedness the
greater of (x) $125,000,000 and (y) 10% of Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered;

(g) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;

(h) Indebtedness owed in respect of any Banking Services and any other netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;

(i) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;

(j) Swap Agreements permitted under Section 6.05;

(k) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in respect of local lines of credit, letters of credit, bank
guarantees and similar extensions of credit, in an aggregate principal amount
not to exceed, on a pro forma basis in accordance with Section 1.04(a),
immediately after giving effect to the issuance or incurrence of such
Indebtedness the greater of (x) $200,000,000 and (y) 20% of Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending as of the last day
of the most recent fiscal quarter for which Financials have been delivered;

(l) Guarantees of Indebtedness of directors, officers, employees, agents and
advisors of the Borrower or any of its Restricted Subsidiaries in respect of
expenses of such Persons in connection with relocations and other ordinary
course of business purposes, if the aggregate amount of Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of loans and
advances then outstanding under Section 6.04(u), shall not at any time exceed
$20,000,000;

(m) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions or permitted Dispositions;

(n) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

(o) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Borrower and its Restricted Subsidiaries incurred in the
ordinary course of business or existing on the Effective Date;

 

91



--------------------------------------------------------------------------------

(p) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(q) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof, or Indebtedness of any Person that is assumed by any Restricted
Subsidiary in connection with an acquisition of assets by such Restricted
Subsidiary in a Permitted Acquisition, and any refinancing, renewal, extension
or replacement in respect thereof; provided that (A) such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (B) neither the
Borrower nor any Restricted Subsidiary (other than such Person or the Restricted
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness;

(r) Permitted Indebtedness;

(s) Indebtedness under the Senior Notes or the Bridge Facility and any Permitted
Refinancing Indebtedness in respect thereof;

(t) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
outstanding principal amount not in excess of $250,000,000;

(u) Indebtedness incurred in connection with the Headquarters Transaction in an
aggregate outstanding principal amount not in excess of $90,000,000;

(v) (i) Permitted Pari Passu Secured Refinancing Debt, (ii) Permitted Junior
Secured Refinancing Debt and (iii) Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing Indebtedness in respect thereof; and

(w) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by all or a portion
of the Collateral on a pari passu or junior basis with the Senior Obligations,
that are issued or made in lieu of Incremental Revolving Loans, Incremental Term
A Loans and/or Incremental Term B Loans and Permitted Refinancing Indebtedness
in respect thereof (the “Additional Notes”); provided that (A) such Additional
Notes are not scheduled to mature prior to the date that is 91 days after the
Maturity Date, (B) the aggregate principal amount of all Additional Notes issued
pursuant to this clause (w) shall not exceed (x) the Incremental Amount less
(y) the aggregate principal amount of all Incremental Revolving Loans,
Incremental Term A Loans and Incremental Term B Loans made after the Effective
Date, (C) such Additional Notes shall not be subject to any Guarantee by any
Restricted Subsidiary other than a Loan Party, (D) in the case of Additional
Notes that are secured, the obligations in respect thereof shall not be secured
by any Lien on any asset of the Borrower or any of its Restricted Subsidiaries
other than any asset constituting Collateral, (E) at the time of the incurrence
of such Indebtedness and after giving effect thereto on a pro forma basis in
accordance with Section 1.04(b), the Borrower will be in compliance with the
covenants set forth in Section 6.12, (F) at the time of any such incurrence of
Indebtedness and after giving effect thereto on a on a pro forma basis in
accordance with Section 1.04(b), the Senior Secured Leverage Ratio is less than
or equal to 3.5 to 1.0, (G) if such Additional Notes are secured, the security
agreements relating to such Additional Notes shall be substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (H) no Default or Event of Default shall have
occurred and be continuing or would exist

 

92



--------------------------------------------------------------------------------

immediately after giving effect to such incurrence and (I) if such Additional
Notes are secured, such Additional Notes shall be subject to an intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Restricted Subsidiary
other than improvements thereon or proceeds from the disposition of such asset
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and any refinancing, extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof (other than as
permitted by Section 6.01);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any refinancing,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof (other than as permitted by Section 6.01);

 

93



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (f) of Section 6.01 and any Permitted
Refinancing Indebtedness in respect thereof, (ii) such Liens and the
Indebtedness secured thereby are initially incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary other than improvements thereon or proceeds from the disposition of
such property or assets;

(f) in connection with the sale or transfer of any assets in a transaction
permitted under Section 6.03, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(g) in the case of any joint venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of its
business and other statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by the Borrower or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the date hereof or (B) in the ordinary course of its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03;

(k) Liens on earnest money deposits of cash or cash equivalents made in
connection with any Permitted Acquisition or other Investment permitted pursuant
to Section 6.04;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business in accordance with the
past practices of the Borrower or such Restricted Subsidiary;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens on the assets and equity interests of Foreign Subsidiaries customarily
granted in connection with financing transactions in the respective
jurisdictions of such Subsidiaries and any Permitted Refinancing Indebtedness in
respect thereof; provided that such Liens shall secure only Indebtedness or
other obligations of such Foreign Subsidiaries permitted hereunder;

 

94



--------------------------------------------------------------------------------

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(n);

(q) Dispositions and other sales of assets permitted under Section 6.03;

(r) Liens on deposits or other amounts held in escrow (i) in connection with the
Nebido Contingent Cash Consideration Agreement, dated as of February 23, 2009,
by and between the Borrower and American Stock & Transfer Trust Company, as
paying agent, and (ii) to secure contractual payments (contingent or otherwise)
payable by the Borrower or its Restricted Subsidiaries to a seller after the
consummation of a Permitted Acquisition;

(s) Liens on the real property (including any improvements thereto and fixtures
thereon) leased by the Borrower and/or the Restricted Subsidiaries pursuant to,
and securing Indebtedness incurred in connection with,
the Headquarters Transaction;

(t) Liens securing Permitted Indebtedness so long as any such Liens on the
Collateral shall be subordinated to the Liens granted under the Loan Documents
pursuant to the terms of subordination and intercreditor agreements reasonably
satisfactory to the Administrative Agent;

(u) Liens securing Permitted Pari Passu Secured Refinancing Debt and Permitted
Junior Secured Refinancing Debt; and any Permitted Refinancing Indebtedness in
respect thereof; and

(v) Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted above so long as the aggregate amount of obligations subject
to such Liens does not immediately after giving effect to the incurrence of such
obligations exceed the greater of (x) $50,000,000 and (y) 10% of Consolidated
Net Tangible Assets at the end of the most recent fiscal quarter of the Borrower
for which Financials have been delivered (or, prior to the first delivery of any
such financial statements, as of the end of the fiscal quarter of the Borrower
ended March 31, 2011).

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease, Exclusively License or otherwise dispose of (in
one transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that:

(i) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge into or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is such
Restricted Subsidiary (provided that any such merger, consolidation or
liquidation involving a Subsidiary Guarantor must result in such Subsidiary
Guarantor as the surviving entity);

(iii) any Restricted Subsidiary may merge into or consolidate with any Person in
a transaction permitted under clauses (xiv), (xv) and (xvii) hereunder in which
the surviving entity is not a Subsidiary;

(iv) any Restricted Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any other
Loan Party;

 

95



--------------------------------------------------------------------------------

(v) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(vi) sales, transfers and other dispositions of inventory, used, worn out,
obsolete or surplus property, cash and Permitted Investments in the ordinary
course of business and the assignment, cancellation, abandonment or other
disposition of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole;

(vii) Dispositions to the Borrower or any Restricted Subsidiary; provided that
(i) any such Disposition made by a Loan Party to a Restricted Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.04 and (ii) Equity
Interests in a Domestic Subsidiary may not be transferred to a Foreign
Subsidiary;

(viii) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(ix) leases, subleases, non-Exclusive Licenses or sublicenses of property to
other Persons in the ordinary course of business not materially interfering with
the business of the Borrower and the Restricted Subsidiaries taken as a whole;

(x) Liens incurred in compliance with Section 6.02;

(xi) Investments permitted by Section 6.04;

(xii) subject to Section 2.11(c), dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property;

(xiii) Permitted Exchanges;

(xiv) Dispositions of investments in joint ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of the
Borrower);

(xv) sales or other Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that such sales shall be consummated within 360 days of
such Permitted Acquisition; and provided further that (i) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Borrower)
and (ii) no less than 75% thereof shall be paid in cash;

(xvi) any Immaterial Asset Sale; and

(xvii) Dispositions of assets that are not permitted by any other clause of this
Section 6.03; provided that the Disposition Consideration of all assets sold,
transferred, leased or otherwise disposed of, and of all assets Exclusively
Licensed in reliance on this clause (xvii) shall

 

96



--------------------------------------------------------------------------------

not at the time of and immediately after giving effect to any such transaction
exceed in any fiscal year 10% of Consolidated Total Assets at the end of the
immediately preceding fiscal year of the Borrower.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto or similar or complementary thereto or reasonable extensions thereof
(including, but not limited to the business of diagnostics, medical devices,
delivery technologies and biotechnology).

(c) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
(i) purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Restricted Subsidiary prior to such
merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or (ii) purchase or otherwise acquire (in one transaction or a
series of transactions) substantially all the assets of any Person or any assets
of any other Person constituting a business unit, division, product line
(including rights in respect of any drug or other pharmaceutical product) or
line of business of such Person, or (iii) acquire an exclusive long-term license
of rights to a drug or other product line of any Person (each, an “Investment”)
except:

(a) cash and Permitted Investments;

(b) Permitted Acquisitions and the AMS Acquisition;

(c) Investments by the Borrower and its Restricted Subsidiaries existing on the
date hereof and set forth on Schedule 6.04 and any modification, replacement,
renewal or extension thereof to the extent not involving any additional
Investment;

(d) Investments made by the Borrower in or to any Restricted Subsidiary and made
by any Restricted Subsidiary in or to the Borrower or any other Restricted
Subsidiary and Guarantees by the Borrower or any Restricted Subsidiary of
obligations of any other Restricted Subsidiary; provided that the amount of any
Investment by a Loan Party to a Restricted Subsidiary which is not a Loan Party
made after the Effective Date or constituting a Guarantee of obligations of any
Restricted Subsidiary that is not a Loan Party made after the Effective Date
shall not exceed, together with the aggregate amount of all other Investments
made pursuant to this proviso, and Section 6.04(w) below, $900,000,000 at any
time outstanding;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 6.03;

 

97



--------------------------------------------------------------------------------

(h) Investments in the form of Swap Agreements permitted by Section 6.05;

(i) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Restricted Subsidiary that are made in the ordinary course
of business;

(j) extensions of trade credit in the ordinary course of business;

(k) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Equity Interests) of the Borrower;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) transfers of rights with respect to one or more products or technologies
under development to joint ventures with third parties or to other entities
where the Borrower or a Restricted Subsidiary retains rights to acquire such
joint ventures or other entities or otherwise repurchase such products or
technologies;

(n) any customary upfront milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(o) transfers of intellectual property to Foreign Subsidiaries, the Equity
Interests of which are directly owned by or on behalf of any Loan Party and are
pledged to the Administrative Agent pursuant to the Collateral Documents
(including any local law governed pledge agreement requested by the
Administrative Agent);

(p) Exclusive Licenses from a Foreign Subsidiary to the Borrower or a Domestic
Subsidiary of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses acquired by
such Foreign Subsidiary in an acquisition permitted by Section 6.03;

(q) Investments in joint ventures (including JV Subsidiaries) and acquisitions
of Equity Interests that would constitute Permitted Acquisitions but for the
fact that Persons in which such Equity Interests are acquired do not become
wholly owned Subsidiaries of the Borrower; provided that the sum of the
aggregate amount of such Investments, plus the aggregate consideration paid in
all such acquisitions, made under this clause (q) after the Effective Date shall
not exceed $100,000,000 at any time outstanding;

(r) Permitted Foreign Loans;

(s) Investment in Light Sciences Oncology LLC in an amount not to exceed
$12,000,000 at any time outstanding;

(t) Investments consisting of Liens made in accordance with Section 6.02;

(u) loans or advances to directors and employees of the Borrower or any
Restricted Subsidiary made in the ordinary course of business; provided that the
aggregate amount of such loans and advances outstanding, when aggregated with
the Guarantees then outstanding under Section 6.01(l), at any time shall not
exceed $20,000,000;

 

98



--------------------------------------------------------------------------------

(v) any Investment in an aggregate amount, when aggregated with the aggregate
amount of Restricted Payments made pursuant to Section 6.07(g), not to exceed at
anytime the aggregate amount of net cash proceeds received from sales or
issuances of Equity Interests of the Borrower (other than Disqualified Equity
Interests) after the Effective Date; and

(w) any other Investment so long as the aggregate amount of all such Investments
made after the Effective Date, when aggregated with the aggregate amount of
Investments made after the Effective Date pursuant to Section 6.04(d) above,
does not exceed $900,000,000 at any time outstanding. For purposes of clause
(q) and this clause (w), the aggregate consideration payable for any Investment
(other than a Milestone Payment) shall be the cash amount paid on or prior to
the consummation of such Investment and shall not include any purchase price
adjustment, royalty, earnout, contingent payment or any other deferred payment
of a similar nature that may be payable in connection therewith.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries but without
giving effect to the 2008 Subordinated Convertible Notes, the Existing Target
Notes and any other Indebtedness convertible into Equity Interests in the
Borrower), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Borrower or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to the Borrower or such Restricted Subsidiary than it would obtain on an
arm’s-length basis from a Person that is not an Affiliate, (b) any Restricted
Payment permitted by Section 6.07, (c) customary fees and indemnifications paid
to directors of the Borrower and its Restricted Subsidiaries, (d) transactions
undertaken in good faith for the purpose of improving the consolidated tax
efficiency of the Borrower and the Restricted Subsidiaries, (e) compensation and
indemnification of, and other employment agreements and arrangements, employee
benefit plans, and stock incentive plans with directors, officers and employees
of the Borrower or any Restricted Subsidiary entered in the ordinary course of
business, (f) Intellectual Property licenses to Loan Parties in existence on the
Effective Date, (g) loans and advances and other transactions to the extent
permitted by Sections 6.01 and 6.04, (h) leases or subleases of property in the
ordinary course of business not materially interfering with the business of the
Borrower and the Restricted Subsidiaries taken as a whole, (i) transactions
between or among the Borrower and/or any Restricted Subsidiary and any entity
that becomes a Restricted Subsidiary as a result of such transaction and
(j) transactions in the ordinary course of business (substantially consistent
with past practice prior to the Effective Date) between or among the Borrower
and/or any Restricted Subsidiary and Healthtronics, Inc. or any Unrestricted
Subsidiary owned, directly or indirectly, by Healthtronics, Inc.

 

99



--------------------------------------------------------------------------------

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends or make other Restricted Payments with respect to its
Equity Interests payable solely in additional Equity Interests of the Borrower
(other than Disqualified Equity Interests), (b) the Borrower may repurchase
Equity Interests upon the exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options, (c) the Borrower may
make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower, (d) Restricted Subsidiaries
may declare and pay dividends ratably with respect to their Equity Interests,
(e) the Borrower may make Restricted Payments pursuant to and in accordance with
stock incentive plans or other employee benefit plans for directors, officers or
employees of the Borrower and its Subsidiaries, (f) so long as no Default or
Event of Default has occurred and is continuing or would arise after giving
effect (including pro forma effect) thereto, the Borrower may purchase Equity
Interests from present or former officers, directors or employees of the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of employment or service of such officer, director or employee, in an aggregate
amount not exceeding $10,000,000 in any fiscal year of the Borrower, (g) so long
as no Default or Event of Default shall have occurred and be continuing or would
occur as a result thereof, Borrower may make Restricted Payments in an aggregate
amount not to exceed, when aggregated with the aggregate amount of Investments
made pursuant to Section 6.04(v), the aggregate amount of net cash proceeds
received from sales or issuances of Equity Interests of the Borrower (other than
Disqualified Equity Interests) after the Effective Date, (h) the Borrower and
its Restricted Subsidiaries may make Restricted Payments with respect to the
2008 Subordinated Convertible Notes, the Existing Target Notes and any other
Permitted Indebtedness that may be converted to Equity Interests of the Borrower
by its terms and any derivative transactions entered into in connection
therewith, (i) the payment of any dividend or distribution, or the consummation
of any irrevocable redemption, within 60 days after the date of declaration of
the dividend or distribution or giving of the redemption notice, as the case may
be, if at such date of declaration or redemption notice such dividend,
distribution or redemption, as the case may be, would have complied with this
Section 6.07 and (j) the Borrower and its Restricted Subsidiaries may make any
other Restricted Payment so long as no Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including pro forma effect in accordance with Section 1.04(b)) thereto
and immediately after giving effect to such Restricted Payment the aggregate
amount of all such Restricted Payments made under this clause will not exceed
(i) the sum of (x) the Applicable Amount plus (y) 50% of cumulative Consolidated
Net Income calculated separately for each fiscal quarter ending after June 30,
2011 at any time, if the Leverage Ratio after giving effect (including pro forma
effect in accordance with Section 1.04(b)) to such Restricted Payment is less
than or equal to 2.0 to 1.0, (ii) the Applicable Amount at any time, if the
Leverage Ratio after giving effect (including pro forma effect in accordance
with Section 1.04(b)) to such Restricted Payment is greater than 2.0 to 1.0 and
less than or equal to 3.0 to 1.0 or (iii) $200,000,000 during any fiscal year
(up to a maximum of the Applicable Amount in the aggregate during the term of
this Agreement), if the Leverage Ratio after giving effect (including pro forma
effect in accordance with Section 1.04(b)) to such Restricted Payment is greater
than 3.0 to 1.0. As used in this Section 6.07, “Applicable Amount” means the
greater of (i) $500,000,000 and (ii) 7.5% of Consolidated Total Assets as of the
end of the most recent fiscal quarter of the Borrower for which Financials have
been delivered (or, prior to the first delivery of any such financial
statements, as of the end of the fiscal quarter of the Borrower ended March 31,
2011).

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or

 

100



--------------------------------------------------------------------------------

any Restricted Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Restricted Subsidiary to
pay dividends or other distributions with respect to holders of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof identified on
Schedule 6.08 and any amendments or modifications thereof that do not materially
expanding the scope of any such restriction or condition taken as a whole,
(C) restrictions and conditions imposed by agreements relating to Indebtedness
of any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and any amendments or modifications thereof that
do not materially expand the scope of any such restriction or condition taken as
a whole, provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (D) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder,
(E) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (A), (B), (C), (J) or (K) of this Section 6.08, provided
that such amendments or refinancings do not materially expand the scope of any
such restriction or condition, (F) [Reserved], (G) any restriction arising under
or in connection with any agreement or instrument governing Equity Interests of
any JV Subsidiary that is formed or acquired after the Effective Date,
(H) customary restrictions and conditions contained in any agreement relating to
the Disposition of any property permitted by Section 6.03 pending the
consummation of such Disposition, (I) restrictions in the transfers of assets
encumbered by a Lien permitted by Section 6.02, (J) restrictions or conditions
set forth in the 2008 Subordinated Convertible Notes, the 2010 Senior Notes, the
Existing Target Notes, the Senior Notes and the Bridge Facility (K) restrictions
or conditions set forth in any agreement governing Indebtedness permitted by
Section 6.01 (including any Permitted Pari Passu Secured Refinancing Debt, any
Permitted Junior Secured Refinancing Debt and any Permitted Unsecured
Refinancing Debt); provided that such restrictions and conditions are customary
for such Indebtedness and are no more restrictive, taken as a whole, than the
comparable restrictions and conditions set forth in this Agreement as determined
in the good faith judgment of the board of directors of the Borrower,
(L) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business and (M) restrictions on cash or other deposits
(including escrowed funds) or net worth imposed under contracts entered into in
the ordinary course of business; and (ii) clause (a) of the foregoing shall not
apply to (1) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(2) customary provisions in leases, subleases, licenses, sublicenses and other
agreements entered into in the ordinary course of business.

SECTION 6.09. Amendments to Subordinated Indebtedness Documents. None of the
Borrower or any Restricted Subsidiary will amend, modify or waive any of its
rights under any agreement or instrument governing or evidencing any
Subordinated Indebtedness to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders.

SECTION 6.10. Sale and Leaseback Transactions. None of the Borrower or any
Restricted Subsidiary will enter into any Sale and Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted by
Section 6.03, (b) any Capital Lease Obligations and Synthetic Lease Obligations
arising in connection therewith are permitted by Section 6.01 and (c) any Liens
arising in connection therewith (including Liens deemed to arise in connection
with any such Capital Lease Obligations and Synthetic Lease Obligations) are
permitted by Section 6.02.

SECTION 6.11. Capital Expenditures. The Borrower will not, nor will it permit
any Restricted Subsidiary to expend, or be committed to expend (in the aggregate
for the Borrower and its

 

101



--------------------------------------------------------------------------------

Restricted Subsidiaries) for Capital Expenditures during any fiscal year of the
Borrower, an amount in excess of the greater of (x) $125,000,000 and (y) 10% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of the last day of the immediately preceding fiscal year of the
Borrower so long as Financials for such period have been delivered; provided,
however, that (i) if the aggregate amount of Capital Expenditures made in any
fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.11 for such fiscal year (without giving effect to
any carryover), then an amount of such shortfall may be added and carried over
to the amount of Capital Expenditures permitted under this Section 6.11 for the
immediately succeeding fiscal year only and (ii) to the extent that the maximum
amount of Capital Expenditures permitted under this Section 6.11 has been
utilized for any fiscal year (including, without limitation, any carryover), not
more than $10,000,000 of Capital Expenditures availability in the immediately
succeeding fiscal year may be utilized solely in the last fiscal quarter of the
then current fiscal year and not thereafter.

SECTION 6.12. Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after the Effective Date of (i) Consolidated Total Indebtedness
minus the aggregate amount (not to exceed $250,000,000) of unrestricted and
unencumbered (other than pursuant to the Collateral Documents or Liens permitted
by clauses (b), (t) or (u) of Section 6.02) cash and Permitted Investments to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis, to be greater than the
applicable “Maximum Leverage Ratio” set forth below:

 

Fiscal Quarter Ending

   Maximum Leverage Ratio

June 30, 2011

   4.75 to 1

September 30, 2011

   4.75 to 1

December 31, 2011

   4.50 to 1

March 31, 2012

   4.25 to 1

June 30, 2012

   4.00 to 1

September 30, 2012

   3.75 to 1

December 31, 2012

   3.50 to 1

March 31, 2013

   3.50 to 1

June 30, 2013

   3.25 to 1

September 30, 2013

   3.25 to 1

December 31, 2013 and the end of each fiscal quarter thereafter

   3.00 to 1

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the Effective Date, of (i) Consolidated EBITDA to
(ii) Consolidated Cash Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis, to be less than 3.50 to 1.0.

 

102



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document (other than those specified in clause (n) below), and
such failure shall continue unremedied for a period of thirty (30) days after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the

 

103



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment; provided, that any such amount shall be calculated
after deducting from the sum so payable any amount of such judgment or order
that is covered by a valid and binding policy of insurance in favor of the
Borrower or such Restricted Subsidiary (but only if the applicable insurer shall
have been advised of such judgment and of the intent of the Borrower or such
Restricted Subsidiary to make a claim in respect of any amount payable by it in
connection therewith and such insurer shall not have disputed coverage);

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), which default continues beyond any period of grace therein
provided;

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Restricted Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document or as a result of the gross negligence or willful misconduct
of the Administrative Agent so long as not resulting from the breach or
non-compliance with any Loan Document by any Loan Party;

 

104



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of a Majority in Interest of
Revolving Lenders, shall, and (y) with respect to clause (ii) below, at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article VII, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints Morgan
Stanley Senior Funding, Inc. as its administrative agent and authorizes Morgan
Stanley Senior Funding, Inc. to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto, and
Morgan Stanley Senior Funding, Inc. hereby accepts such appointment.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the

 

105



--------------------------------------------------------------------------------

consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed), provided
that no consent of the Borrower shall be required if a Default has occurred and
is continuing) to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

106



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act

 

107



--------------------------------------------------------------------------------

respecting the special powers of legal persons (Quebec), Morgan Stanley Senior
Funding, Inc., as Administrative Agent may acquire and be the holder of any bond
issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower as will be further
described in a separate German law governed parallel debt undertaking. The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietaet), in each case in its own name
and for the account of the Secured Parties. Each Lender, on its own behalf and
on behalf of its affiliated Secured Parties, hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Collateral Document, to accept as its agent in its name
and on its behalf any pledge under such Collateral Document and to agree to and
execute as agent in its name and on its behalf any amendments, supplements and
other alterations to any such Collateral Document and to release any such
Collateral Document and any pledge created under any such Collateral Document in
accordance with the provisions herein and/or the provisions in any such
Collateral Document.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 100 Endo Boulevard, Chadds Ford, Pennsylvania
19317, Attention of Treasurer (Telecopy No. 610-558-9684; Telephone
No. 610-558-9800);

 

108



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at Morgan Stanley Senior Funding,
Inc., 1 Pierrepont Plaza, Brooklyn, NY, 11201, Attention of: Stephen Giacolone
(Telecopy No. (212) 507-6680) or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto;

(iii) if to the Issuing Bank, to it at Morgan Stanley Senior Funding, Inc.,
Morgan Stanley Senior Funding, Inc., 1 Pierrepont Plaza, Brooklyn, NY, 11201,
Attention of: Stephen Giacolone (Telecopy No. (212) 507-6680) or such other
office or person as the Issuing Bank may hereafter designate in writing as such
to the other parties hereto;

(iv) if to the Swingline Lender, to it at Morgan Stanley Senior Funding, Inc.,
Morgan Stanley Senior Funding, Inc., 1 Pierrepont Plaza, Brooklyn, NY, 11201,
Attention of: Stephen Giacolone (Telecopy No. (212) 507-6680) or such other
office or person as the Swingline Lender may hereafter designate in writing as
such to the other parties hereto; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Amendment,
Section 2.23 with respect to an Extension Amendment and Section 2.25 with
respect to a Refinancing Amendment, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required

 

109



--------------------------------------------------------------------------------

Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby; provided that (x) any amendment to the financial
covenant definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (ii) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or any L/C
Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrower to pay interest or fees at the applicable default
rate set forth in Section 2.13(c), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement (other than any reduction
of the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11, in each case which shall only require
the approval of the Required Lenders), or any interest thereon (other than
interest payable at the applicable default rate of interest set forth in
Section 2.13(c)), or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definitions of
“Required Lenders” or “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty without the written consent of each
Lender, (vii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, or (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, the Term Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold

 

110



--------------------------------------------------------------------------------

or disposed of if the Borrower certifies to the Administrative Agent that the
Disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any Disposition of
such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (which is reasonably satisfactory to the Borrower and the
Administrative Agent) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (3) any amounts owing to such Lender pursuant to
Section 2.12(d).

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel (other than in-house counsel) for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, however,
that in no event shall the Borrower be required to reimburse the Lenders for
more than one counsel to the

 

111



--------------------------------------------------------------------------------

Administrative Agent (and up to one local counsel in each applicable
jurisdiction and regulatory counsel) and one counsel for all of the other
Lenders (and up to one local counsel in each applicable jurisdiction and
regulatory counsel), unless a Lender or its counsel determines that it would
create actual or potential conflicts of interest to not have individual counsel,
in which case each Lender may have its own counsel which shall be reimbursed in
accordance with the foregoing.

(b) Except in respect of Indemnified Taxes or Other Taxes otherwise covered by
Section 2.17(c), the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee (but excluding any Excluded Taxes), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Indemnified Persons, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

112



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower and its
Affiliates, except to the extent permitted in Section 2.24) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof); provided, further, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided

 

113



--------------------------------------------------------------------------------

that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
interest on the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

114



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities excluding the Borrower and its Affiliates (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have

 

115



--------------------------------------------------------------------------------

been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (except for
Unliquidated Obligations) or any Letter of Credit is outstanding (unless such
Letter of Credit has been Cash Collateralized) and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any

 

116



--------------------------------------------------------------------------------

appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing

 

117



--------------------------------------------------------------------------------

provisions substantially the same as those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the prior written consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Restricted Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise. Upon any Disposition (other than any lease or license) by any Loan
Party (other than to the Borrower or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release in accordance with
Section 9.02; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s reasonable opinion, would expose the Administrative Agent to liability
or create any obligation or entail any consequence other than the release of
such Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain

 

118



--------------------------------------------------------------------------------

possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, have
had, and will continue to have, a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

ARTICLE X

COLLECTION ALLOCATION MECHANISM EXCHANGE

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have exchanged interests in the Specified
Obligations such that, in lieu of the interests of each Revolving Lender in the
particular Specified Obligations that it shall own as of such date and prior to
the CAM Exchange, such Revolving Lender shall own an interest equal to such
Revolving Lender’s CAM Percentage in all the Specified Obligations. Each
Revolving Lender, each Person acquiring a participation from any Revolving
Lender as contemplated by Section 9.04, and the Borrower hereby consents and
agrees to the CAM Exchange. Each of the Borrower and the Revolving Lenders
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Revolving Lenders after giving effect to the CAM
Exchange, and each Revolving Lender agrees to surrender any promissory notes
originally received by it hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
the Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Specified Obligations shall be distributed to the
Revolving Lenders pro rata in accordance with their respective CAM Percentages
(to be redetermined as of each such date of payment or distribution to the
extent required by paragraph (c) below) and (ii) Section 2.17(e) shall not apply
with respect to any Taxes required to be withheld or deducted by the Borrower
from or in respect of payments hereunder to any Revolving Lender or the
Administrative Agent that exceed the Taxes the Borrower would have been required
to withhold or deduct from or in respect of payments to such Revolving Lender or
the Administrative Agent had such CAM Exchange not occurred.

 

119



--------------------------------------------------------------------------------

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Specified Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Revolving Lender (determined without giving effect to the CAM Exchange)
shall, in accordance with Section 2.06(d), promptly purchase from the Issuing
Bank the Dollar equivalent of a participation in such LC Disbursement in the
amount of such Revolving Lender’s Applicable Percentage of such LC Disbursement
(without giving effect to the CAM Exchange), (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the applicable Revolving Lenders, and
(iii) in the event distributions shall have been made in accordance with clause
(i) of paragraph (b) above, the Revolving Lenders shall make such payments to
one another in Dollars as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Borrower and Revolving Lenders
and their successors and assigns and shall be conclusive absent manifest error.

[Signature Pages Follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC., as the Borrower By  

 

  Name:   Title:

 

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., individually as a Lender, as the Swingline
Lender, and as Administrative Agent By  

 

  Name:   Title:

 

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as Syndication Agent By  

 

  Name:   Title:

 

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

[OTHER AGENTS AND LENDERS], as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):   

Endo Pharmaceuticals Holdings Inc.

4.    Administrative Agent:    Morgan Stanley Senior Funding, Inc. as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of June 17, 2011 among Endo Pharmaceuticals Holdings
Inc., the Lenders parties thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, and the other parties thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans3      $                    $                                  
%     $         $                        %     $         $          
             % 

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent By:  

 

  Title: MORGAN STANLEY BANK, N.A., as Issuing Bank By:  

 

  Title:

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

3

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented to: [ENDO PHARMACEUTICALS HOLDINGS INC.]1 By:  

 

  Title:

 

1 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF CLOSING DOCUMENTS

ENDO PHARMACEUTICALS HOLDINGS INC.

CREDIT FACILITIES

June 17, 2011

LIST OF CLOSING DOCUMENTS5

A.        LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Endo Pharmaceuticals
Holdings Inc., a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and Morgan Stanley
Senior Funding, Inc., in its capacity as Administrative Agent for itself and the
other Lenders (the “Administrative Agent”).

SCHEDULES

 

Schedule 2.01    —    Commitments Schedule 2.02    —    Mandatory Cost
Schedule 2.06    —    Existing Letters of Credit Schedule 3.01    —   
Subsidiaries Schedule 3.06    —    Material Litigation Schedule 3.07    —   
Compliance with Laws Schedule 6.01    —    Existing Indebtedness Schedule 6.02
   —    Existing Liens Schedule 6.04    —    Existing Investments Schedule 6.08
   —    Existing Restrictions

 

EXHIBITS

 

Exhibit A    —    Form of Assignment and Assumption Exhibit B    —    List of
Closing Documents Exhibit C    —    Auction Procedures

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 

5  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

4. Pledge and Security Agreement executed by the Loan Parties, together with,
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A    —    Legal and Prior Names; Principal Place of Business and Chief
Executive Office Exhibit B    —    Patents, Copyrights and Trademarks Protected
under Federal Law Exhibit C    —    List of Instruments, Pledged Securities and
other Investment Property Exhibit D    —    UCC Financing Statement Filing
Locations Exhibit E    —    Commercial Tort Claims Exhibit F    —    FEIN; State
Organization Number; Jurisdiction of Incorporation Exhibit G    —    Deposit
Accounts; Securities Accounts Exhibit H    —    Form of Non-Disturbance
Agreement

 

5. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A    —    Registered Patents; Patent Applications; Other Patents

 

6. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A    —    Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

7. Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A    —    Registered Copyrights; Copyright Applications; Other
Copyrights

 

8. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.

B.        UCC DOCUMENTS

 

9. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

10. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C.        CORPORATE DOCUMENTS

 

11.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of



--------------------------------------------------------------------------------

 

State of the jurisdiction of its organization, since the date of the
certification thereof by such secretary of state, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

12. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

D.        OPINIONS

 

13. Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties.

 

14. Opinion of Perkins Coie LLP, Washington counsel for the Loan Parties.

E.        ACQUISITION DOCUMENTS

 

15. Executed copy of the AMS Acquisition Agreement.

 

16. Payoff documentation providing evidence satisfactory to the Administrative
Agent that all material Indebtedness for borrowed money (other than Loans under
the Credit Agreement and Indebtedness expressly contemplated by the AMS
Acquisition Agreement) of AMS and its subsidiaries has been terminated and
cancelled (along with all of the agreements, documents and instruments delivered
in connection therewith) and all Indebtedness owing thereunder has been repaid
and any and all liens thereunder have been terminated.

 

17. A Certificate signed by a Financial Officer of the Borrower certifying that,
after giving effect to the AMS Acquisition and any incurrence of indebtedness in
connection therewith, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are solvent as described in Section 3.17 of the Credit
Agreement.

F.        CLOSING CERTIFICATES AND MISCELLANEOUS

 

18. A Certificate signed by a Financial Officer of the Borrower certifying:

(A) that no provisions of the AMS Acquisition Agreement shall have been amended
or waived in a manner materially adverse to the Lenders; and

(B) that the Specified Representations are true and correct after giving effect
to the Transactions.

 

19. Payoff documentation providing evidence satisfactory to the Administrative
Agent that the Existing Credit Agreement has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Indebtedness owing thereunder has been repaid
(except to the extent being so repaid by the initial Loans) and any and all
liens thereunder have been terminated.



--------------------------------------------------------------------------------

EXHIBIT C

AUCTION PROCEDURES

This Exhibit C is intended to summarize certain basic terms of the modified
Dutch auction (an “Auction”) procedures pursuant to and in accordance with the
terms and conditions of Section 2.24 of the Credit Agreement, of which this
Exhibit C is a part. It is not intended to be a definitive statement of all of
the terms and conditions of an Auction, the definitive terms and conditions for
which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Person”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell its Term
Loans to the Borrower be deemed to constitute such a recommendation. Each Lender
should make its own decision on whether to sell any of its Term Loans and, if it
decides to do so, the principal amount of and price to be sought for such Term
Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction and the relevant offering documents. Capitalized terms not
otherwise defined in this Exhibit C have the meanings assigned to them in the
Credit Agreement.

Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the Term
Loans (each, an “Auction Notice”). Each Auction Notice shall contain (i) the
maximum principal amount (calculated on the face amount thereof) of Term Loans
of each applicable Class that the Borrower offers to purchase in such Auction
(the “Auction Amount”), which shall be no less than $25,000,000 (unless another
amount is agreed to by the Administrative Agent); (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000 (in
increments of $5), at which the Borrower would be willing to purchase Term Loans
of each applicable Class in such Auction; and (iii) the date on which such
Auction will conclude, on which date Return Bids (as defined below) will be due
by 1:00 p.m. (New York time) (as such date and time may be extended by the
Auction Manager, such time the “Expiration Time”). Such Expiration Time may be
extended for a period not exceeding three (3) Business Days upon notice by the
Borrower to the Auction Manager received not less than 24 hours before the
original Expiration Time; provided that only one extension per offer shall be
permitted. An Auction shall be regarded as a “failed auction” in the event that
either (x) the Borrower withdraws such Auction in accordance with the terms
hereof or (y) the Expiration Time occurs with no Qualifying Bids (as defined
below) having been received. In the event of a failed auction, the Borrower
shall not be permitted to deliver a new Auction Notice prior to the date
occurring three (3) Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein, the
Borrower shall not initiate any Auction by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction (if any), whether such conclusion occurs by withdrawal of such
previous Auction or the occurrence of the Expiration Time of such previous
Auction.

Reply Procedures. In connection with any Auction, each Lender of Term Loans of
each applicable Class wishing to participate in such Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation, in
the form included in the respective offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (in increments of $5) in principal amount of Term Loans of each
applicable Class (the “Reply Price”) within the Discount Range and (ii) the
principal amount of Term Loans of each applicable Class, in an amount not less
than $1,000,000 or an integral multiple of $1,000 in excess thereof, that such



--------------------------------------------------------------------------------

Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans of each applicable Class held by such Lender.
Lenders may only submit one Return Bid per Auction but each Return Bid may
contain up to three (3) component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the
offering document (each, an “Auction Assignment and Assumption”). The Borrower
will not purchase any Term Loans of any applicable Class at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price.

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids). The Borrower shall purchase Term Loans of each applicable Class from each
Lender whose Return Bid is within the Discount Range and contains a Reply Price
that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”). All Term Loans included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be purchased at
such applicable Reply Prices and shall not be subject to proration.

Proration Procedures. All Term Loans of each applicable Class offered in Return
Bids (or, if applicable, any component thereof) constituting Qualifying Bids at
the Applicable Threshold Price will be purchased at the Applicable Threshold
Price; provided that if the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of any applicable Class for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans of such Class to be purchased at prices below the Applicable
Threshold Price), the Borrower shall purchase the Term Loans of such Class for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on the respective principal amounts offered and in an aggregate
amount equal to the amount necessary to complete the purchase of the Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit C). The Auction Manager will insert the principal
amount of Term Loans of each applicable Class to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.



--------------------------------------------------------------------------------

Auction Assignment and Assumption. Each Auction Notice and Auction Assignment
and Assumption shall contain the following representations and warranties by the
Borrower:

The conditions set forth in Section 2.24 of the Credit Agreement have each been
satisfied on and as of the date hereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the Borrower must terminate any Auction if it fails to satisfy one of
more of the conditions which are required to be met at the time which otherwise
would have been the time of purchase of Term Loans of any applicable Class
pursuant to an Auction.

The representations and warranties of the Borrower contained in Article III of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes hereof,
the representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 5.01 of the Credit Agreement.

Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, (i) as of such time, no Qualifying
Bid has been received by the Auction Manager or (ii) the Borrower has failed to
meet a condition set forth in Section 2.24 of the Credit Agreement. Furthermore,
in connection with any Auction, upon submission by a Lender of a Return Bid,
such Lender will not have any withdrawal rights. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a Lender. However, an Auction may become
void if the conditions to the purchase of Term Loans of any applicable Class by
the Borrower required by the terms and conditions of Section 2.24 of the Credit
Agreement are not met. The purchase price in respect of each Qualifying Bid for
which purchase by the Borrower is required in accordance with the foregoing
provisions shall be paid directly by the Borrower to the respective assigning
Lender on a settlement date as determined jointly by the Borrower and the
Auction Manager (which shall be not later than ten (10) Business Days after the
date Return Bids are due). The Borrower shall execute each applicable Auction
Assignment and Assumption received in connection with a Qualifying Bid. All
questions as to the form of documents and validity and eligibility of Term Loans
of each applicable Class that are the subject of an Auction will be determined
by the Auction Manager, in consultation with the Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.24 of the Credit Agreement or this
Exhibit C. The Auction Manager’s interpretation of the terms and conditions of
the offering document, in consultation with the Borrower, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.24 of the Credit Agreement or this Exhibit C. None of the
Administrative Agent, the Auction Manager, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their affiliates (whether contained in an offering document or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information. This Exhibit C shall not require
the Borrower to initiate any Auction.